

Exhibit 10-ddd




CINGULAR WIRELESS SBC TRANSITION EXECUTIVE BENEFIT PLAN




WHEREAS, Cingular Wireless Corporation is the manager of Cingular Wireless LLC
(the "Company"); and


WHEREAS, SBC Communications, Inc. ("SBC") maintains, for the benefit of certain
highly compensated and key management employees, the (1) the Supplemental
Retirement Income Plan ("SRIP"), (2) the Pension Make Up Plan, (3) the
Supplemental Life Insurance Plan, (3) the Salary and Incentive Award Deferral
Plan ("SIAD"), (4) the Senior Management Long Term Disability Plan and (5) the
Executive Health Plan (collectively the "SBC Plans") (copies of such plans are
attached as Exhibit A hereto); and


WHEREAS, certain former SBC employees, who have been contributed to the Company
or an affiliate of the Company, were eligible to participate and receive
benefits under the SBC Plans (the "Transition Executives"); and


WHEREAS, the Transition Executives are identified by name and the SBC Plan(s) in
which they participated on Exhibit B hereto; and


WHEREAS, the Company desires to adopt the provisions and benefits of the SBC
Plans into a new Company plan for the Transition Executives, so that they may
continue to benefit from the provisions of the SBC Plans following their
contribution to the Company; and


WHEREAS, the new plan shall be known as the Cingular Wireless SBC Transition
Executive Benefit Plan (the "Cingular Plan"); and


WHEREAS, the terms of the Cingular Plan shall incorporate by reference the terms
of the SBC Plans and shall be the same terms as in effect for the SBC Plans on
October 28, 2001, including any amendments adopted through such date, unless
otherwise provided in these resolutions or in Exhibit C hereto; and


WHEREAS, the benefits provided to the Transition Executives under the Cingular
Plan shall be in lieu of the benefits such employees would have been entitled to
receive under the SBC Plans and shall be offset against any benefits payable
under the SBC Plans for any reason; and


WHEREAS, the Transition Executives, as identified in Exhibit B, shall be the
only employees of the Company and its affiliates eligible to participate and
receive benefits under the Cingular Plan and no other employees of the Company
or its affiliates shall be permitted to participate in the Cingular
Plan;






NOW, THEREFORE, BE IT RESOLVED, that the Cingular Plan, as described herein, is
hereby approved and adopted as presented to the Board; provided, the Senior Vice
President of Human Resources of the Company is hereby authorized to approve and
execute a plan document for the Cingular Plan as he deems appropriate based on
the advice of counsel;


FURTHER RESOLVED, that with regard to the Supplemental Life Insurance Plan, the
Company is authorized to receive an assignment of all of SBC's obligations,
rights and interests in the Supplemental Life Insurance Plan and any underlying
policies of insurance, including the obligation to administer the plan and pay
any required company contributions;


FURTHER RESOLVED, that the Cingular Plan shall be administered by the Senior
Vice President - Human Resources of the Company and his delegates; provided,
however, that the Senior Vice President - Human Resources shall be permitted to
appoint third party administrators to assist in the administration of the
Cingular Plan;


FURTHER RESOLVED, that the Company reserves the unilateral right to modify,
amend or terminate the Cingular Plan at any time for any reason, including the
right to merge the Cingular Plan or any benefit under it into another Company
benefit plan that may provide for different benefits than the Cingular Plan;


FURTHER RESOLVED, that the Chief Operating Officer, the Chief Financial Officer,
and the Senior Vice President of Human Resources of the Company are hereby
authorized to approve amendments to the Cingular Plan from time to time as they
deem necessary or appropriate consistent with the Company's employee benefit
policies and based on the input of the Human Resources division, Finance
division and other applicable divisions within the Company; provided, no such
amendment which is reasonably expected to result in an increase in annual plan
expense shall be effective without the approval of the Board;


FURTHER RESOLVED, that the appropriate officers of the Company and its
affiliates are hereby authorized to execute such other documents and to take
such actions as they may deem necessary or appropriate to implement the Cingular
Plan and to carry out the intent and purposes of the foregoing resolutions as
shall be necessary to comply with the requirements of the Internal Revenue Code,
the Employee Retirement Income Security Act and all other applicable laws; and


RESOLVED, all prior actions taken by any officer of the Corporation and any
officers of the Company in connection with the foregoing resolutions are hereby
ratified.




--------------------------------------------------------------------------------



EXHIBIT A
SBC Communications Inc.




SUPPLEMENTAL RETIREMENT INCOME PLAN




Effective: January 1, 1984
Revisions Effective: October 1, 2000


Attachment (Agreement)


1.           PURPOSE.  The purpose of the Supplemental Retirement Income Plan
("Plan") is to provide Eligible Employees with retirement benefits to supplement
benefits payable pursuant to SBC's qualified group pension plans.


2.           DEFINITIONS.  For purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:


ADMINISTRATIVE COMMITTEE.  "Administrative Committee" means a Committee
consisting of the Senior Executive Vice President-Human Resources and two or
more other members designated by the Senior Executive Vice President-Human
Resources who shall administer the Plan.


AGREEMENT.  "Agreement" means the written agreement (substantially in the form
attached to this Plan) that shall be entered into between SBC by the Senior
Executive Vice President-Human Resources and a Participant to carry out the Plan
with respect to such Participant.  Entry into a new Agreement shall not be
required upon amendment of the Plan or upon an increase in a Participant's
Retirement Percent (which increase shall nevertheless be utilized to determine
the Participant's benefits hereunder even though not reflected in the
Participant's Agreement), except entry into a new Agreement shall be required in
the case of an amendment which alters, to the detriment of a Participant, the
benefits described in this Plan as applicable to such Participant (See Section
6.5).  Such new Agreement shall operate as the written consent required by
Section 6.5 of the Participant to such amendment.


BENEFICIARY.  "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the SBC Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").


CHAIRMAN.  "Chairman" shall mean the Chairman of the Board of SBC Communications
Inc.


DISABILITY.  "Disability" means any Termination of Employment prior to being
Retirement Eligible that the Administrative Committee, in its complete and sole
discretion, determines is by reason of a Participant's total and permanent
disability.  The Administrative Committee may require that the Participant
submit to an examination by a competent physician or medical clinic selected by
the Administrative Committee.  On the basis of such medical evidence, the
determination of the Administrative Committee as to whether or not a condition
of total and permanent disability exists shall be conclusive.


EARNINGS.  "Earnings" means for a given calendar year the Participant's: (1)
bonus made as a short term award during the calendar year but not exceeding 200%
of the target amount of such bonus (or such other portion of the bonus as may be
determined by the Human Resources Committee of the Board of SBC), plus (2) base
salary before reduction due to any contribution pursuant to any deferred
compensation plan or agreement provided by SBC, including but not limited to
compensation deferred in accordance with Section 401(k) of the Internal Revenue
Code.


ELIGIBLE EMPLOYEE.  "Eligible Employee" means an Officer or a non-Officer
employee of any SBC company who is designated by the Chairman as eligible to
participate in the Plan.  Effective on and after July 1, 1994, only an Officer
may become an Eligible Employee.


FINAL AVERAGE EARNINGS.  "Final Average Earnings" means the average of the
Participant's Monthly Earnings for the thirty-six (36) consecutive months out of
the one hundred twenty (120) months next preceding the Participant's Termination
of Employment which yields the highest average earnings.  If the Participant has
fewer than thirty-six (36) months of employment, the average shall be taken over
his or her period of employment.


IMMEDIATE ANNUITY VALUE.  "Immediate Annuity Value" means the annual amount of
annuity payments that would be paid out of a plan on a single life annuity basis
if payment of the plan's benefit was commenced immediately upon Termination of
Employment, notwithstanding the form of payment of the plan's benefit actually
made to the Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such benefit.


MID-CAREER HIRE.  "Mid-Career Hire" means an individual hired or rehired at age
35 or older (i) into a position eligible for benefits under this Plan or (ii)
who is subsequently promoted to a position eligible for benefits under this
Plan.


MONTHLY EARNINGS.  "Monthly Earnings" means one-twelfth (1/12) of Earnings.


OFFICER.  "Officer" shall mean an individual who is designated by the Chairman
as eligible to participate in the Plan who is an elected officer of SBC or of
any SBC subsidiary (direct or indirect).


PARTICIPANT.  A "Participant" means an Eligible Employee who has entered into an
Agreement to Participate in the Plan.


RETIREMENT.  "Retirement" shall mean the Termination of Employment of an
Eligible Employee for reasons other than death, on or after the earlier of the
following dates: (1) the date the Eligible Employee is Retirement Eligible or
(2) the date the Eligible Employee has attained one of the following
combinations of age and service at Termination of Employment on or after April
1, 1997, except as otherwise indicated below:


Net Credited Service
 
Age
10 years or more
 
65 or older
20 years or more
 
55 or older
25 years or more
 
50 or older
30 years or more
 
Any age



With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program ("SBCPBP") upon Termination of Employment, the term "Retirement" shall
include such Eligible Employee's Termination of Employment.


RETIREMENT ELIGIBLE.  "Retirement Eligible" or "Retirement Eligibility" means
that a Participant has attained age 55; provided, however, if (1) the
Participant is, or has been within the one year period immediately preceding the
relevant date, an Officer with 30 or more Years of Service and has not attained
age 55, or (2) the Participant has 15 or more Years of Service and has not
attained age 55 and is, or has been within the one year period immediately
preceding the relevant date, the Chairman or a Direct Reporting Officer as such
term is defined in SBC's Schedule of Authorizations, he shall nevertheless be
deemed to be Retirement Eligible.  Note: Any reference in any other SBC plan to
a person being eligible to retire with an immediate pension pursuant to the SBC
Supplemental Retirement Income Plan shall be interpreted as having the same
meaning as the term Retirement Eligible.


RETIREMENT PERCENT.  "Retirement Percent" means the percent specified in the
Agreement with the Participant which establishes a Target Retirement Benefit
(see Section 3.1) as a percentage of Final Average Earnings.


SBC.  "SBC" means SBC Communications Inc.


SERVICE FACTOR.  "Service Factor" means, unless otherwise agreed in writing by
the Participant and SBC, either (a) a deduction of 1.43 percent, or .715 percent
for Mid-Career Hires, multiplied by the number by which (i) thirty-five (or
thirty in the case of an Officer) exceeds (ii) the number of Years of Service of
the Participant, or (b) a credit of 0.71 percent multiplied by the number by
which (i) the number of Years of Service of the Participant exceeds (ii)
thirty-five (or thirty in the case of an Officer).  For purposes of the above
computation, a deduction shall result in the Service Factor being subtracted
from the Retirement Percent whereas a credit shall result in the Service Factor
being added to the Retirement Percent.


TERMINATION OF EMPLOYMENT.  "Termination of Employment" means the ceasing of the
Participant's employment from the SBC controlled group of companies for any
reason whatsoever, whether voluntarily or involuntarily.


YEAR.  A "Year" is a period of twelve (12) consecutive calendar months.


YEAR OF SERVICE.  "Year of Service" means each complete Year of continuous,
full-time service as an employee beginning on the date when a Participant first
began such continuous employment with any SBC company and on each anniversary of
such date, including service prior to the adoption of this Plan.


3.           PLAN ("SRIP") BENEFITS.


3.1           TERMINATION OF EMPLOYMENT/VESTING.  With respect to (1) a person
who becomes a Participant prior to January 1, 1998, or (2) a person who prior to
January 1, 1998 is an officer of a Pacific Telesis Group ("PTG") company and
becomes a Participant after January 1, 1998, upon such a Participant's
Termination of Employment, SBC shall pay to such Participant a monthly SRIP
Benefit in accordance with Section 3.3.  The amount of such monthly SRIP Benefit
is calculated as follows:


Final Average Earnings:
Revised Retirement Percentage
Target Retirement Benefit
Immediate Annuity Value of any SBC/PTG Qualified Pensions
 
Immediate Annuity Value of any other SBC/PTG Non-Qualified Pensionsother than
SRIP

Target Benefit
Age Discount
SRIP Benefit immediately payable upon Termination of Employment


With respect to a person who is appointed an Officer and becomes a Participant
on or after January 1, 1998, upon such a Participant's Termination of
Employment, SBC shall pay to such Participant a monthly SRIP Benefit in
accordance with Section 3.3.  The amount of such monthly SRIP Benefit is
calculated as follows:


Final Average Earnings
Revised Retirement Percentage
Target Retirement Benefit
Age Discount
Discounted Target Benefit
Immediate Annuity Value of any SBC/PTG Qualified Pensions
 
Immediate Annuity Value of any SBC/PTG Non-Qualified Pensions, other than SRIP

SRIP Benefit immediately payable upon Termination of Employment


Where in both of the above cases the following apply:


(a)           Revised Retirement Percentage = Retirement Percent + Service
Factor.


(b)           For purposes of determining the Service Factor, the Participant's
actual Years of Service as of the date of Termination of Employment, to the day,
shall be used.


(c)           For purposes of determining the Final Average Earnings, the
Participant's Earnings history as of the date of Termination of Employment shall
be used.


(d)           Age Discount means the Participant's SRIP Benefit shall be
decreased by five-tenths of one percent (.5%) for each month that the date of
the commencement of payment precedes the date on which the Participant will
attain age 60.


Notwithstanding the foregoing, if at the time of Termination of Employment the
Participant (1) is, or has been within the one year period immediately preceding
Participant's Termination of Employment, an Officer with 30 or more years of
Service or (2) has 15 or more Years of Service and is, or has been within the
one year period immediately preceding Participant's Termination of Employment,
the Chairman or a Direct Reporting Officer, such Participant's Age Discount
shall be zero.


Except to true up for an actual short term award paid following Termination of
Employment, there shall be no recalculation of a Participant's monthly SRIP
Benefit following Participant's Termination of Employment.


If a Participant who has commenced payment of his or her SRIP Benefit dies, his
or her Beneficiary shall be entitled to receive the remaining installments of
such SRIP Benefit, if any, which are payable in accordance with Section 3.3.  If
a Participant dies while in active service, Section 4 shall apply.


Notwithstanding any other provision of this Plan, upon any Termination of
Employment of the Participant for a reason other than death or Disability, SBC
shall have no obligation to the Participant under this Plan if the Participant
has less than 5 Years of Service at the time of Termination of Employment.


3.2           DISABILITY.  Upon a Participant's Disability and application for
benefits under the Social Security Act as now in effect or as hereinafter
amended, the Participant will continue to accrue Years of Service during his or
her Disability until the earliest of his or her:


(a)           Recovery from Disability,


(b)           Retirement, or


(c)           Death.


Upon the occurrence of either (a) Participant's recovery from Disability prior
to his or her Retirement Eligibility if Participant does not return to
employment, or (b) Participant's Retirement, the Participant shall be entitled
to receive a SRIP Benefit in accordance with Section 3.1.


For purposes of calculating the foregoing benefit, the Participant's Final
Average Earnings shall be determined using his or her Earnings history as of the
date of his or her Disability.


If a Participant who continues to have a Disability dies prior to his or her
Retirement Eligibility, the Participant will be treated in the same manner as if
he or she had died while in employment (See Section 4.1).


3.3           BENEFIT PAYOUT ALTERNATIVES.  The normal form of a Participant's
benefits hereunder shall be a Life with 10-Year Certain Benefit as described in
Section 3.3(a).  However, a Participant may elect in his or her Agreement to
convert his or her benefits hereunder, into one of the Alternative Benefits
described in Section 3.3(b) and (c).


(a)           LIFE WITH A 10-YEAR CERTAIN BENEFIT.  An annuity payable during
the longer of (i) the life of the Participant or (ii) the 10-year period
commencing on the date of the first payment and ending on the day next preceding
the tenth anniversary of such date (the "Life With 10-Year Certain
Benefit").  If a Participant who is receiving a Life with 10-Year Certain
Benefit dies prior to the expiration of the 10-year period described in this
Section 3.3(a), the Participant's Beneficiary shall be entitled to receive the
remaining Life With 10-Year Certain Benefit installments which would have been
paid to the Participant had the Participant survived for the entire such 10-year
period.


(b)           JOINT AND 100% SURVIVOR BENEFIT.  A joint and one hundred percent
(100%) survivor annuity payable for life to the Participant and at his or her
death to his or her Beneficiary, in an amount equal to one hundred percent
(100%) of the amount payable during the Participant's life, for life (the "Joint
and 100% Survivor Benefit").


(c)           JOINT AND 50% SURVIVOR BENEFIT.  A joint and fifty percent (50%)
survivor annuity payable for life to the Participant and at his or her death to
his or her Beneficiary, in an amount equal to fifty percent (50%) of the amount
payable during the Participant's life, for life (the "Joint and 50% Survivor
Benefit").


The Benefit Payout Alternatives described in Section 3.3(b) and 3.3(c) shall be
the actuarially determined equivalent (as determined by the Administrative
Committee in its complete and sole discretion) of the Life With 10-Year Certain
Benefit that is converted by such election.


Any election made pursuant to this Section 3.3 shall be made in the
Participant's Agreement and once made shall be irrevocable.  Notwithstanding the
foregoing, a Participant may elect in his or her Agreement to defer the time by
which he or she is required to elect one of the foregoing forms of Benefit
Payout Alternatives.  Any such deferred election must be made by the Participant
in writing to the Administrative Committee no later than the last day of the
calendar year preceding the calendar year in which Participant's Retirement
takes place or other benefit payment under this Plan commences.


If a Participant's Agreement fails to show an election of a Benefit Payout
Alternative, or if the Participant having chosen to defer his or her benefit
election, fails to make a timely election of benefits, such Participant's form
of benefit shall be the Life With 10-Year Certain Benefit which is described in
Section 3.3(a).


Notwithstanding the foregoing, in the event of the death of a designated
annuitant during the life of the Participant, the Participant's election to have
a Benefit Payout Alternative described in Section 3.3(b) or 3.3(c) shall be
deemed to be revoked, in which event, subject to the conditions and limitations
specified in the immediately preceding paragraph, or within the ninety-day
period following the death of the annuitant if such period would end later than
the time allowed for an election by the immediately preceding paragraph, the
Participant may elect to have his or her benefit, or remaining benefit, under
the Plan, as the case may be, paid in any of the forms described in this Section
3.3.  In the event the Participant's designated annuitant predeceases the
Participant and the Participant fails to make a timely election in accordance
with the provisions of the immediately preceding sentence, the Participant's
benefit, or remaining benefit, as the case may be, shall be paid or reinstated,
as the case may be, in the form of a Life With 10-Year Certain Benefit as
described in Section 3.3(a).  Any conversion of benefit from one form to another
pursuant to the provisions of this paragraph shall be subject to actuarial
adjustment (as determined by the Administrative Committee in its complete and
sole discretion) such that the Participant's new benefit is the actuarial
equivalent of the Participant's remaining prior form of benefit.  Payments
pursuant to Participant's new form of benefit shall be effective commencing with
the first monthly payment for the month following the death of the annuitant.


Notwithstanding any other provision of this Plan to the contrary, payment in the
form of a Benefit Payout Alternative described in Section 3.3(b) or 3.3(c), with
a survivor annuity for the benefit of the Participant's spouse as Beneficiary,
may be waived by the annuitant with the consent of the Participant in the event
of the divorce (or legal separation) of said annuitant from said Participant. In
such event, the Participant's benefit shall be reinstated to the remainder of
the Life with 10-Year Certain Benefit as described in Section 3.3(a) (i.e., the
10-Year period as described in Section 3.3(a) shall be the same 10-year period
as if such form of benefit was the form of benefit originally selected and the
expiration date of such period shall not be extended beyond its original
expiration date) effective commencing with the first monthly payment following
receipt of the waiver and Participant consent in a form acceptable to the
Administrative Committee.  A waiver of the type described in this paragraph
shall be irrevocable.


4.  DEATH BENEFITS


4.1           Death.  If a Participant dies prior to his or her Retirement, a
pre-retirement death benefit will be calculated and paid as though the
Participant had retired on the day prior to the date of death.  Notwithstanding
the provisions of Section 3.3, if a Participant's Agreement fails to show an
election of a Benefit Payout Alternative, or if the Participant, having chosen
to defer his benefit election, failed to make a timely election of benefits
prior to his death, the form of the pre-retirement death benefit shall, at the
option of the Participant's Beneficiary, be either the Life With 10-Year Certain
Benefit form of the Participant's benefit or a Beneficiary Life Annuity (as such
term is hereinafter described) based on the life expectancy of the
Beneficiary.  If paid as a Beneficiary Life Annuity based on the Life of the
Beneficiary, such benefit shall be the actuarially determined equivalent (as
determined by the Administrative Committee in its complete and sole discretion)
of the Life With 10-Year Certain Benefit; provided, however, should the
Beneficiary die prior to the payment to the Beneficiary of the total dollar
amount of the Life with 10-Year Certain Benefit, the remaining dollar balance of
such Life With 10-Year Certain Benefit shall be paid in accordance with the
Participant's beneficiary designation and the Rules at the same monthly rate of
payment as would have been the monthly payment pursuant to the 10-year payment
schedule had the Life With 10-Year Certain Benefit been selected.


4.2           Disability.  In the event that a Participant terminates employment
prior to Retirement by reason of a Disability that entitles the Participant to
continue to accrue Years of Service until Retirement Eligibility pursuant to
Section 3.2 and thereafter dies after attaining Retirement Eligibility, the
Employer shall pay to the Participant's Beneficiary the Death Benefit specified
in Section 4.1 based on the Participant's Monthly Earnings for the twelve (12)
months preceding his or her Disability.  No death benefit shall be payable if
the Participant dies prior to attaining Retirement Eligibility.


4.3           Termination of Employment. If a Participant terminates employment
other than by reason of Disability prior to Retirement Eligibility, no death
benefit shall be payable to the Participant's Beneficiary.


5.           PAYMENT.


5.1           Commencement of Payments.  Commencement of payments under this
Plan shall begin not later than sixty (60) days following the occurrence of an
event with entitles a Participant (or a Beneficiary) to payments under this
Plan.


5.2           Withholding, Unemployment Taxes.  To the extent required by the
law in effect at the time payments are made, any taxes required to be withheld
by the Federal or any state or local government shall be withheld from payments
made hereunder.


5.3           Recipients of Payments; Designation of Beneficiary.  All payments
to be made under the Plan shall be made to the Participant during his or her
lifetime, provided that if the Participant dies prior to the completion of such
payments, then all subsequent payments under the Plan shall be made to the
Participant's Beneficiary or Beneficiaries.


In the event of the death of a Participant, distributions/benefits under this
Plan shall pass to the Beneficiary(ies) designated by the Participant in
accordance with the Rules.


5.4           Additional Benefit.  The reduction of any benefits payable under
the SBC Pension Plan ("SBCPBP"), which results from participation in the SBC
Senior Management Deferred Compensation Program of 1988, will be restored under
this Plan.


5.5           No Other Benefits.  No benefits shall be paid hereunder to the
Participant or his or her Beneficiary except as specifically provided herein.


5.6           Small Benefit.  Notwithstanding any election made by the
Participant, the Administrative Committee in its sole discretion may pay any
benefit in the form of a lump sum payment if the lump sum equivalent amount is
or would be less than $10,000 when payment of such benefit would otherwise
commence.


5.7           Special Increases.


5.7.1                               1990 Special Increase.  Notwithstanding any
other provision of this Plan to the contrary:


(a)           Effective July 1, 1990, the monthly pension benefit amount then
being paid hereunder to a retired Participant whose Plan payments began before
January 1990 shall be increased by 1/30 of 5.0% for each month from and
including January 1998 or the month in which said Participant's pension payments
began, whichever is later, through and including June 1990, inclusive.


(b)           Effective July 1, 1990, the present and/or future monthly payment
hereunder of a surviving annuitant of a Participant whose Plan payments began
before January 1990 or of a Participant who died in active service before
January 1990, shall be increased by the same percentage as the related pension
was or would have been increased under the provisions of Paragraph (a) of this
Section 5.7.1.


5.7.2                               Enhanced Management Pension (EMP)
Flow-Through For Participant Receiving Other Than an SBCPBP "Cash Balance"
Benefit.  Notwithstanding any other provision of this Plan to the contrary.


(a)           Effective December 30, 1991, a Participant who as of the date of
his or her Retirement satisfies the requirements for a service pension under the
terms of the SBCPBP as it existed prior to December 30, 1991, shall have his or
her SRIP Benefit determined without subtracting any increase in his or her
SBCPBP (or successor plan) pension amount attributable to the Enhanced
Management Pension ("EMP") provisions thereof, i.e., EMP benefits will
"flow-through" to the Participant; provided, however, such additional benefit
amounts corresponding to term of employment extending beyond age 65 through
application of the EMP provisions shall be subtracted.


(b)           EMP flow-through shall not apply in the case of any person who
becomes an Eligible Employee after December 31, 1997.


5.7.3                               1993 Special Increase and Subsequent Special
Increases. Notwithstanding any other provisions of this Plan to the contrary:


(a)           Effective July 1, 1993, the monthly pension benefit amount then
being paid hereunder to (1) all retired Participants whose Plan payments began
before July 1, 1993, (2) then current and contingent annuitants of such retired
Participants who elected one of the Plan's survivor annuities and (3) then
current annuitants of employees who before  July 1, 1993 died in active service
shall be increased in the same percentages as the SBCPBP ad hoc pension increase
percentages effective July 1, 1993.


(b)           Any time after July 1, 1993 that SBCPBP is amended to provide for
an ad hoc pension increase for SBCPBP nonbargained participants, the same
percentage increase shall apply to Plan benefit amounts.


6.           CONDITIONS RELATED TO BENEFITS.


6.1           Administration of Plan.  The Administrative Committee shall be the
sole administrator of the Plan and will administer the Plan, interpret, construe
and apply its provisions in accordance with its terms.  The Administrative
Committee shall further establish, adopt or revise such rules and regulations as
it may deem necessary or advisable for the administration of the Plan.  All
decisions of the Administrative Committee shall be final and binding unless the
Board of Directors should determine otherwise.


6.2           No Right to SBC Assets.  Neither a Participant nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of any SBC company whatsoever including, without limiting the
generality of the foregoing, any specific funds or assets which SBC, in its sole
discretion, may set aside in anticipation of a liability hereunder, nor in or to
any policy or policies of insurance on the life of a Participant owned by
SBC.  No trust shall be created in connection with or by the execution or
adoption of this Plan or any Agreement, and any benefits which become payable
hereunder shall be paid from the general assets of SBC.  A Participant shall
have only a contractual right to the amounts, if any, payable hereunder
unsecured by any asset of SBC.


6.3           Trust Fund.  SBC shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, SBC may establish one or
more trusts, for the purpose of providing for the payment of such
benefits.  Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of SBC's creditors.  To the extent any benefits
provided under the Plan are actually paid from any such trust, SBC shall have no
further obligation with respect thereto, but to the extent not so paid, such
benefits shall remain the obligation of, and shall be paid by SBC.


6.4           No Employment Rights.  Nothing herein shall constitute a contract
of continuing employment or in any manner obligate any SBC company to continue
the service of a Participant, or obligate a Participant to continue in the
service of any SBC company and nothing herein shall be construed as fixing or
regulating the compensation paid to a Participant.


6.5           Modification or Termination of Plan.  This Plan may be modified or
terminated at any time in accordance with the provisions of SBC's Schedule of
Authorizations.  A modification may affect present and future Eligible
Employees.  SBC also reserves the sole right to terminate at any time any or all
Agreements.  In the event of termination of the Plan or of a Participant's
Agreement, a Participant shall be entitled to benefits hereunder, if prior to
the date of termination of the Plan or of his or her Agreement, such Participant
has attained 5 Years of Service, in which case, regardless of the termination of
the Plan/Participant's Agreement, such Participant shall be entitled to benefits
at such time as provided in and as otherwise in accordance with the Plan and his
or her Agreement, provided, however, Participant's benefit shall be computed as
if Participant had terminated employment as of the date of termination of the
Plan or of his or her Agreement; provided further, however, Participant's
service subsequent to Plan/Agreement termination shall be recognized for
purposes of reducing or eliminating the Age discount provided for by Section
3.1(d).  No amendment, including an amendment to this Section 6.5, shall be
effective, without the written consent of a Participant, to alter, to the
detriment of such Participant, the benefits described in this Plan as applicable
to such Participant as of the effective date of such amendment.  For purposes of
this Section 6.5, an alteration to the detriment of a Participant shall mean a
reduction in the amount payable hereunder to a Participant to which such
Participant would be entitled if such Participant terminated employment at such
time, or any change in the form of benefit payable hereunder to a Participant to
which such Participant would be entitled if such Participant terminated
employment at such time.  Any amendment which reduces Participant's benefit
hereunder to adjust for a change in his or her pension benefit resulting from an
amendment to any company-sponsored defined benefit pension plan which changes
the pension benefits payable to all employees, shall not require the
Participant's consent.  Written notice of any amendment shall be given to each
Participant.


6.6           Offset.  If at the time payments or installments of payments are
to be made hereunder, a Participant or his Beneficiary or both are indebted to
any SBC company, then the payments remaining to be made to the Participant or
his Beneficiary or both may, at the discretion of the Board of Directors, be
reduced by the amount of such indebtedness; provided, however, that an election
by the Board of Directors not to reduce any such payment of payments shall not
constitute a waiver of such SBC company's claim for such indebtedness.


6.7           Change in Status.  In the event of a change in the employment
status of a Participant to a status in which he is no longer an Eligible
Employee, the Participant shall immediately cease to be eligible for any
benefits under this Plan except such benefits as had previously vested.  Only
Participant's Years of Service and Earnings history prior to the change in his
employment status shall be taken into account for purposes of determining
Participant's vested benefits hereunder.


7.           MISCELLANEOUS.


7.1           Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt of the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency.


7.2           Non-Competition.  Notwithstanding any other provision of this
Plan, all benefits provided under the Plan with respect to a Participant shall
be forfeited and canceled in their entirety if the Participant, without the
consent of SBC and while employed by SBC or any subsidiary thereof or within
three (3) years after termination of such employment, engages in competition
with SBC or any subsidiary thereof or with any business with which SBC or a
subsidiary or affiliated company has a substantial interest (collectively
referred to herein as "Employer business") and fails to cease and desist from
engaging in said competitive activity within 120 days following receipt of
written notice from SBC to Participant demanding that Participant cease and
desist from engaging in said competitive activity.  For purposes of this Plan,
engaging in competition with any Employer business shall mean engaging by the
Participant in any business or activity in the same geographical market where
the same or substantially similar business or activity is being carried on as an
Employer business.  Such term shall not include owning a nonsubstantial publicly
traded interest as a shareholder in a business that competes with an Employer
business.  However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer business. Accordingly,
benefits shall not be provided under this Plan if, within the time period and
without the written consent specified, Participant either engages directly in
competitive activity or in any capacity in any location becomes employed by,
associated with, or renders service to any company, or parent or affiliate
thereof, or any subsidiary of any of them, if any of them is engaged in
competition with an Employer business, regardless of the position or duties the
Participant takes and regardless of whether or not the employing company, or the
company that Participant becomes associated with or renders service to, is
itself engaged in direct competition with an Employer business.


7.3           Notice.  Any notice required or permitted to be given to the
Administrative Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by certified mail, to the principal office of SBC,
directed to the attention of the Senior Vice President-Human Resources.  Any
notice required or permitted to be given to a Participant shall be sufficient if
in writing and hand delivered, or sent by certified mail, to Participant at
Participant's last known mailing address as reflected on the records of his or
her employing company.  Notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark or on the
receipt for certification.


7.4           Validity.  In the event any provision of this Plan is held
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this plan.


7.5           Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Texas to the extent not preempted by
the Employee Retirement Income Security Act of 1974, as amended, and regulations
thereunder ("ERISA").


7.6           Plan Provisions in Effect Upon Termination of Employment.  The
Plan provisions in effect upon a Participant's termination of employment shall
govern the provision of benefits to such Participant.  Notwithstanding the
foregoing sentence, the benefits of a Participant whose Retirement occurred
prior to February 1, 1989, shall be subject to the provisions of Section 3.3
hereof.




--------------------------------------------------------------------------------



SBC COMMUNICATIONS INC.
PENSION BENEFIT MAKE UP PLAN #1


Effective:  January 1, 1995


Revisions Effective: December 1, 1998


Section 1.                                         Purpose:  The purpose of the
SBC Communications Inc. ("SBC") Pension Benefit Make Up Plan #1 ("Plan"),
formerly named the SBC Pension Benefit Make Up Plan, is to recognize, for
pension computation purposes, certain compensation being excluded in the
determination of retirement benefits under SBC's qualified SBC Pension Benefit
Plan or other qualified pension plan(s) of any subsidiary of SBC ("Pension
Plan").  Recognition of such compensation by this Plan will make up benefits to
eligible employees that would otherwise be lost because such compensation is not
recognized in the determination of retirement benefits under the Pension Plan.


Section 2.                                         Background:  The Omnibus
budget Reconciliation Act of 1993 reduced the amount of annual compensation
recognized under the Pension Plan from $235,840 to $150,000 (as indexed)
effective for plan years beginning January 1, 1994, i.e., for pension
calculations using the January 1, 1989 to December 31, 1993 pay base averaging
period.  As a result, compensation in excess of $150,000 (as indexed) may not be
recognized in the determination of the Pension Plan's retirement
benefits.  Further, compensation paid pursuant to the SBC Communications Inc.
Short Term Incentive Plan ("STIP") is not recognized in the determination of
Pension Plan retirement benefits, but is recognized in the determination of
retirement benefits provided under the SBC Communications Inc. Supplemental
Retirement Income Plan ("SRIP").  Since 1994, newly promoted senior managers
have not been made eligible for SRIP benefits (SRIP benefits have been limited
to only officer level promotions).  As a result, STIP compensation for newly
promoted senior managers receiving such compensation is not recognized in the
determination of their retirement benefits.  This is inconsistent with the
treatment afforded all other managers who have either their STIP award or TEAM
award, as applicable, recognized for purposes of determining their retirement
benefits.  Also, limiting the compensation of these newly promoted senior
managers and of other eligible managers that may be recognized for purposes of
determining retirement benefits to $150,000 (as indexed) is inconsistent with
other senior managers who are eligible for SRIP benefits and other managers,
respectively, whose recognizable compensation is not limited in this manner.


Finally, effective December 1, 1998, the Plan is revised to modify its rules for
making payouts.


Section 3.                                         Eligibility:  Participation
in this Plan is limited to General Management level (i.e., former third/fourth
level) or above (or equivalent) Pension Plan participants in any subsidiary of
SBC, ("Subsidiary") who meet one or both of the following: (1) who are not
eligible for SRIP benefits and who receive a STIP award; (2) who are not
eligible for SRIP benefits and whose annual compensation exceeds the
compensation recognizable by the Pension Plan pursuant to Section 401 (a) (17)
of the Internal Revenue Code ("IRC"). Eligibility for this Plan shall be
interpreted in the broadest possible sense in order that this Plan can recognize
all base salary and annual incentive type awards, whenever earned, for the
purpose of making up any benefit that would otherwise be lost due to the fact
that the Pension Plan is unable to recognize any such compensation in
determining retirement benefits.


Section 4.                                         Benefits/Payout
Alternatives:  The benefits payable pursuant to the Plan, hereinafter the "Make
Up Benefit", is equal to the amount that would be payable under the Pension Plan
determined without regard to the IRS Section 401(a)(17) limit and without regard
to deferrals under any SBC non-qualified plan, and including STIP compensation
as compensation recognized in the determination of benefits, less the amount
actually payable as a qualified plan benefit under the Pension Plan (including
Section 415 excess amounts), and less the amount payable as a Pension Plan make
up amount under any other non-qualified plan sponsored by SBC, other than the
SBC Mid Career Hire Plan (see Attachment for example calculation).  If the
benefit payable as a Pension Plan make up amount under any other non-qualified
plan is not payable in the same form and manner as are pension payments from the
Pension Plan, the reduction for such benefit shall be based on the benefit that
would have been payable under such other non-qualified plan had it been payable
in the same form and manner.  If such form and manner is not available under
such plan, such reduction will be actuarially determined, based on factors in
effect under the Pension Plan for converting one optional form of benefit to
another.  The payment of the Make Up Benefit pursuant to this Plan shall be made
by the Subsidiary which last employed the eligible employee entitled to benefits
under this Plan.


This Plan shall be applied with respect to employees in active service on or
after January 1, 1995.  The Plan will provide Make Up Benefits to make up
benefits for such persons that would otherwise have been lost on or after
January 1, 1994 resulting because of the retroactive application of the IRC
Section 401 (a) (17) limit.


Notwithstanding the preceding provisions of this Section, if all or a portion of
the Make Up Benefit is paid or becomes payable pursuant to the Pension Plan,
SRIP, or any other non-qualified plan, then such amount shall not be payable
pursuant to this Plan.


Make Up Benefits under the Plan shall be excluded in determining benefits under
any pension, retirement, savings, disability, death or other benefit plans of
SBC or any Subsidiary, except where required by law.


All applicable federal, state and local taxes required by law to be withheld
shall be deducted from Make Up Benefits paid under this Plan.


If any overpayment is made by the Plan for any reason, the Plan shall have the
right to recover such overpayment.  The participant shall cooperate fully with
the Plan to recover any overpayment and provide any necessary information and
required documents.  Any overpayments may be deducted from future benefits
payable to or on behalf of the participant from this or any other non-qualified
SBC plan.


Payments of an individual's Make Up Benefit shall be made coincident with and in
the same form and manner as are pension payments from the Pension Plan, i.e.,
such payments shall be made in the same lump sum, single life or joint and
survivor annuity form of payment as are payments from the Pension Plan
(including payments to the survivor annuitant in the event of the participant's
death) and shall be subject to any other reductions applicable to the
individual's Pension Plan payments.


Notwithstanding the foregoing, if a participant elects a lump sum payment from
the Pension Plan and the present value of the total of all non-qualified Pension
Plan make up payments exceeds $50,000, the Make Up Benefit will be paid in
monthly installments over 10 years.  The monthly installment payments shall be
calculated in the same way that a financial institution would calculate the
monthly payments for a 10-year fixed interest loan.  The interest rate used in
the calculations shall be equal to the Pension Plan's Interest Rate in effect on
the participant's Benefit Commencement Date for payments under the Pension Plan.


A participant may designate a beneficiary(ies) to receive any remaining payments
for which the participant has the right to designate a beneficiary if the
participant dies before all payments are made.


Section 5.                                         Administration:  The Senior
Executive Vice President-Human Resources ("SEVP-HR") or the SEVP-HR's successor
shall be the sole administrator of the Plan and will administer the Plan,
interpret, construe and apply its provisions in accordance with its terms.  The
SEVP-HR shall further establish, adopt or revise such rules and regulations as
the SEVP-HR may deem necessary or advisable for the administration of the Plan.
All decisions of the SEVP-HR shall be final and binding.


Section 6.                                         Small
Distribution:  Notwithstanding any other provision of this Plan, the Subsidiary
paying a Make Up Benefit to an individual hereunder may distribute such benefit
in the form of a lump sum distribution if the present value of such distribution
is less than $10,000 when such distribution would otherwise commence.


Section 7.                                         Loss Of Eligibility:  In the
event that any participant ceases to be an eligible employee by reason of a
change to an employment status which is not eligible to participate in this
Plan, such participant shall nevertheless continue to be eligible to receive
benefits under this Plan however, no additional benefits shall be accrued under
this Plan.  Notwithstanding the preceding sentence of this Section, if a
participant ceases to be eligible for this Plan and becomes eligible to receive
the equivalent of his/her Make Up Benefit or a portion thereof pursuant to
another non-qualified plan sponsored by SBC, to the extent such Make Up Benefit
is paid pursuant to such other plan, no duplication of such payment shall be
made pursuant to this Plan.


Section 8.                                         Ineligible
Participant:  Notwithstanding any other provision of this Plan to the contrary,
if any participant in this Plan is determined not to be "in a select group of
management or highly compensated employees" within the meaning of the Employee
Retirement Income Security Act of 1974 ("ERISA"), as amended, or regulations
thereunder, such participant will not be eligible to continue to participate in
this Plan and shall receive an immediate lump sum distribution of the Make Up
Benefits payable pursuant to this Plan.  Such Make Up Benefits shall be
determined as though the participant had terminated employment on the date such
participant is deemed to be ineligible. Upon such payment, no other distribution
shall thereafter be payable under this Plan.


Section 9.                                         Unsecured General
Creditor:  Participants and their beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, interest, or claims in any property or
assets of SBC or any Subsidiary.  No assets shall be held under any trust for
the benefit of employees, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations
under this Plan.  Any and all of SBC's or any Subsidiary's assets shall be, and
remain, the general, unpledged, unrestricted assets of SBC or any such
Subsidiary.  SBC's or any Subsidiary's obligation under the Plan shall be merely
that of an unfunded and unsecured promise of SBC or any such Subsidiary to
distribute cash under the Plan in the future.


Section 10.                                         Nonassignability:  Neither a
participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage, or otherwise encumber, hypothecate or
convey in advance of actual receipt, any part or all of the amounts payable
hereunder, which are and all rights to which are, expressly declared to be
nonassignable and nontransferable.  No such amounts shall be subject to seizure
or sequestration for the payment of any debts, judgments, alimony or separation
maintenance owed by a participant or any other person, nor, be transferable by
operation of law in the event of a participant's or any other person's
bankruptcy or insolvency.  Any such attempted assignments to transfer shall be
void.


Section 11.                                         Employment Not
Guaranteed:  Nothing contained in this Plan nor any action taken hereunder shall
be constructed as a contract of employment or as giving any employee any right
to be retained in the employ of SBC or any Subsidiary.


Section 12.                                         Applicable Law:  This Plan
shall be governed by and interpreted in accordance with ERISA.  Further, the
Plan shall be construed, administered, and enforced according to the applicable
laws of the State of Texas to the extent such laws are not preempted by
ERISA.  Nothing herein shall be construed as waiving any preemption of the
application of state law to the Plan to the extent such preemption is provided
under ERISA.


Section 13.                                         Amendment:  The Plan may at
any time be amended or terminated in accordance with the provisions of SBC's
Schedule of Authorizations , but such changes or termination shall not adversely
effect the rights of any eligible employee, without his or her written consent,
to any Make Up Benefit payable under the Plan to which such employee may have
previously become entitled prior to the effective date of such change or
termination.


Section 14.                                         Beneficiary(ies):  The SBC
Rules for Employee Beneficiary Designations as may hereafter be amended from
time to time ("Rules"), which Rules are incorporated herein by this reference,
shall apply hereunder to the extent that a participant shall have the right to
designate a beneficiary to receive any benefits hereunder.  For purposes of this
Plan, "beneficiary" shall thus mean any beneficiary or beneficiaries designated
by the participant pursuant to the Rules, or otherwise determined pursuant to
such Rules if the participant fails to designate a beneficiary.


Section 15.                                         Special
Increases:  Notwithstanding any other provisions of this Plan to the contrary,
at any time that a Pension Plan is amended to provide for an ad hoc increase in
the monthly pension amount then payable under that Pension Plan to a participant
or beneficiary hereunder, then the same percentage increase shall apply to this
Plan's benefit amount then being paid in the form of a monthly single life
annuity, monthly joint and survivor annuity, or monthly survivor annuity.


PENSION BENEFIT MAKE UP PLAN #1


EXAMPLE BENEFIT CALCULATION


Employee:                                            John Doe
Retirement Date:                                 July 1, 1999
Years Service:                                      30
Current Base Salary:                           $181,000
Short Term  (STIP) Award:                $  46,000


$ 8,263  QUALIFIED PENSION-Maximum Potential monthly benefit determined AS IF
1) no non-qualified plan deferrals
2) all STIP awards included
3) no $150,000 (as indexed) compensation limit


less  $ 4,507  QUALIFIED PENSION-Actual monthly benefit determined by
1) excluding non-qualified plan deferrals
2) excluding STIP awards
        3) excluding compensation in excess of $150,000 (as indexed)
compensation limit


less  $ 1,698  NON-QUALIFIED DEFERRAL PLAN(S)- Actual monthly amount received as
a Pension Plan make up benefit


equals   $ 2,058  PENSION BENEFIT MAKE UP PLAN - Actual monthly Make Up Benefit


--------------------------------------------------------------------------------



SBC Communications Inc.




SUPPLEMENTAL LIFE INSURANCE PLAN


Effective:  January 1, 1986


Revisions Effective:  September 29, 2000


1.  Purpose.  The purpose of the Supplemental Life Insurance Plan ("Plan") is to
allow for provision of additional survivor benefits for Eligible Employees.


2.  Definitions.  For purposes of this Plan, the following words and phrases
shall have the meanings indicated, unless the context clearly indicates
otherwise:


ANNUAL BASE SALARY OR ANNUAL SALARY OR SALARY.  "Annual Base Salary" or "Annual
Salary" or "Salary" shall mean an Eligible Employee's annual base salary rate
determined by SBC, excluding (1) all differentials regarded as temporary or
extra payments and (2) all payments and incentive awards and distributions made
either as a long term award or as a short term award; and such Salary shall be
as before reduction due to any contribution pursuant to any deferred
compensation plan or agreement provided by SBC, including but not limited to
compensation deferred in accordance with Section 401(k) of the Internal Revenue
Code. Annual Salary or Salary shall mean an annualized amount determined from an
Eligible Employee's Annual Base Salary rate.


BENEFICIARY.  "BENEFICIARY" shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the SBC Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").


CHAIRMAN.  "Chairman" shall mean the Chairman of the Board of SBC Communications
Inc.


COMMITTEE.  "Committee" shall mean the Human Resources Committee of the Board of
SBC Communications Inc.


ELIGIBLE EMPLOYEE.  "Eligible Employee" shall mean an Officer or a non-Officer
employee of any SBC company who is designated by the Chairman as eligible to
participate in the Plan.


INSURANCE CONTRACT.  "Insurance Contract" shall mean a contract(s) of life
insurance insuring the life of the Eligible Employee entered into by SBC.


OFFICER.  "Officer" shall mean an individual who is designated by the Chairman
as eligible to participate in the Plan who is an elected officer of SBC or of
any SBC subsidiary (direct or indirect).


RETIREMENT.  "Retirement" shall mean the termination of an Eligible Employee's
employment with SBC or any of its subsidiaries, for reasons other than death, on
or after the earlier of the following dates: (1) the date the Eligible Employee
is Retirement Eligible as term is defined in the SBC Supplemental Retirement
Income Plan ("SRIP"); or (2) the date the Eligible Employee has attained one of
the following combinations of age and service at termination of employment on or
after April 1, 1997, except as otherwise indicated below:


Net Credited Service                                                      Age
10 years or more                                                      65 or
older
20 years or more                                                      55 or
older
25 years or more                                                      50 or
older
30 years or more                                                      Any age




With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program ("SBCPBP") upon termination of Employment, the term  Retirement" shall
include such Eligible Employee's termination of employment.


TERMINATION UNDER EPR.  In determining whether an Eligible Employee's
termination of employment under the Enhanced Pension and Retirement Program
("EPR") is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service ("NCS").  If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan ("SRIP") or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


Actual NCS + 5 Years                                             Actual Age + 5
Years
10 years or more                                                      65 or
older
20 years or more                                                      55 or
older
25 years or more                                                      50 or
older
30 years or more                                                      Any age


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.


SBC.  "SBC" shall mean SBC Communications Inc.


3.           Eligibility.  Each Eligible Employee shall be eligible to
participate in the Plan


4.           Pre-Retirement Benefits and Post-Retirement Benefits.


Basic Death Benefit


While this plan is in effect, the Beneficiary who is designated by the Eligible
Employee shall be entitled to receive as a Basic Death Benefit from the proceeds
of the Insurance Contract an amount equal to the result of multiplying the
Eligible Employee's Annual Salary rounded to the next higher $1,000 by the
following amounts:


Chief Executive
Officer                                                                                               3
Direct Reporting Officer as such
term                                                                      2
is defined in SBC's Schedule of Authorizations
Other Eligible
Employees                                                                                            1


This amount shall be reduced (but not below zero) by any amount payable under
any group term life insurance covering the Eligible Employee which is maintained
by SBC, which amount of group term life insurance will be limited to a maximum
of $50,000.


The amount of Basic Death Benefit payable hereunder will automatically increase
if pay increases.


At Retirement, the pre-retirement benefit converts to a post-retirement benefit.
This benefit is equal to one times Salary rounded to the next higher $1,000 (at
the time of retirement) and shall be reduced (but not below zero) by any amount
payable under any group term life insurance covering the Eligible Employee which
is maintained by SBC, which amount of group term life insurance will be limited
to a maximum of $50,000; provided, however, for an executive who first becomes a
Plan participant on or after January 1, 1998, this post-retirement death benefit
shall be reduced by 10% of its original post-retirement amount each year for
five years beginning at the later of the date the Eligible Employee attains age
65 or Retirement.


Optional Supplementary Benefit


Subject to the limitations in the remaining paragraphs in this section
describing optional supplementary benefits, each Eligible Employee may also
purchase optional supplementary pre-retirement life insurance coverage from SBC
in an amount equal to one times the Eligible Employee's Annual Salary rounded to
the next higher $1,000, and an additional amount of such insurance in an amount
equal to another one times such amount (for a total of two times the Annual
Salary rounded to the next higher $1,000), which insurance shall be payable from
the proceeds of the Insurance Contract. Each such amount of insurance ("one
times salary") continued until such employee reaches age 65, by continuing to
contribute for it, shall entitle the beneficiary under the Insurance Contract to
receive an amount from the proceeds of such Insurance Contract equal to one
times the Eligible Employee's final Annual Salary rounded to the next higher
$1,000, when such Eligible Employee dies after Retirement.


To elect this optional supplementary coverage, the Eligible Employee must
complete an enrollment form on which he or she specifies the amount of coverage
he or she wishes to purchase and authorizes his or her employing company to
deduct his or her contributions for coverage from his or her salary.


An Eligible Employee may not elect this coverage while receiving disability
benefits under any Company disability benefit plan.


An Eligible Employee must make his or her election to purchase optional
supplementary coverage within three calendar months of being declared eligible
to participate in the Plan; except any Eligible Employee who was declared an
Eligible Employee before October 1, 1997, shall have until December 31, 1997 to
enroll for such optional supplementary coverage or to increase such coverage.


The optional supplementary life insurance is effective upon SBC's binding of
life insurance coverage for the Eligible Employee pursuant to an Insurance
Contract.


Effective January 1, 1998, once an Eligible Employee enrolls for optional
supplementary coverage, he or she can later decrease or terminate such coverage
but never increase or reinstate such coverage.


Regardless of the amount of coverage elected, the amount in force will
automatically increase if Salary increases.  The cost for this coverage will
increase accordingly.


This optional supplementary life insurance is paid for on a contributory basis
by those Eligible Employees who enroll in the coverage.  The cost of coverage,
and therefore, how much an Eligible Employee contributes, depends on age and the
amount of coverage and shall be as determined by SBC.  There will be no periodic
waiver of premium payments.


In the event of death, the Eligible Employee's optional supplementary life
insurance benefit will be paid to the Eligible Employee's Beneficiary or
Beneficiaries in a lump sum, unless the Salary Continuation Death Benefit form
of payment was elected on the Eligible Employee's enrollment form.  The option
to elect other than a lump sum payment is limited to an Eligible Employee who
became an Eligible Employee on or before January 1, 1998.  If the Eligible
Employee has no surviving beneficiaries, the benefit will be paid in a lump sum
in accordance with the Rules.


The optional supplementary life insurance coverage hereunder will automatically
continue while an Eligible Employee is receiving disability benefits under any
SBC disability benefit plan, provided the Eligible Employee continues his or her
contributions.  If an Eligible Employee terminates employment with SBC or any of
its subsidiaries for any reason other than Retirement, this coverage will stop
at the end of the month of termination; provided, however, Eligible Employees
who are 65 at the time of their termination will continue to have
non-contributory unreduced coverage after age 65.




Alternate Death Benefit


Alternate death benefit coverage shall only be available to an Eligible Employee
who became an Eligible Employee before January 1, 1998.  Such Eligible Employees
shall be entitled to elect to receive alternate death benefit life insurance
coverage; provided such election is made before January 1, 1998.


Under such coverage, an Eligible Employee's Beneficiary or Beneficiaries will be
entitled to receive from the proceeds of the Insurance Contract a payment equal
to the Eligible Employee's final Annual Salary upon his or her death.  This
benefit will not be rounded to the next higher $1,000.  The amount of insurance
in force will automatically increase if salary increases.  Coverage applies to
death from any cause, except with respect to an on-the-job accident for which an
Eligible Employee is protected while an active employee by any Accident Death
Benefit feature of the SBCPBP.


By enrolling in this coverage, an Eligible Employee automatically waives his or
her eligibility for any Sickness Death Benefit and Pensioner Death Benefits
otherwise payable under the SBCPBP.


The coverage provided by the alternate death benefit life insurance coverage
will continue after Retirement.


To elect this coverage, an Eligible Employee must complete an irrevocable
enrollment and waiver form.


SBC pays the full cost of the alternate death benefit life insurance coverage.


The insurance benefit provided under this alternate death benefit life insurance
will be paid in a lump sum, unless otherwise elected on the Eligible Employee's
enrollment form.


Alternate death benefit coverage ceases upon an Eligible Employee's Termination
of Employment other than a Retirement.  This alternate death benefit life
insurance may not be converted to an individual policy.


Salary Continuation Death Benefit.


The salary continuation death benefit shall only be available under the
conditions specified hereunder, to an Eligible Employee who became an Eligible
Employee before January 1, 1998.


By a written election filed with SBC before January 1, 1998, an Eligible
Employee may terminate his or her rights to a Basic Death Benefit and/or to
Optional Supplementary Coverage (if any) and/or to an Alternate Death Benefit
(if any).


If such an election is filed, and the Eligible Employee dies on or after the
first day of the calendar year following the year in which such election is
filed and prior to the termination of coverage pursuant to Section 7, the
Eligible Employee's Beneficiary or Beneficiaries theretofore named shall be paid
by SBC an amount per annum for ten (10) years which amounts, in the aggregate,
have a net present value, using an eleven percent (11%) discount rate, equal to
one hundred eight-five percent (185%) of the (i) Basic Death Benefit amount
and/or (ii) the amount elected as Optional Supplementary coverage(if any) and/or
(iii) the amount elected as an Alternate Death Benefit (if any) which would be
payable to his or her Beneficiary or Beneficiaries as of the date of the
Eligible Employee's death, and no other benefit shall be payable hereunder as
either a Basic Death Benefit, Optional Supplementary Coverage or Alternate Death
Benefit.  Such payment(s) shall commence no later than sixty (60) days following
the date of the Eligible Employee's death.


On or after January 1, 1998, an Eligible Employee who has elected death benefits
in the form of salary continuation pursuant to this Section may cancel such
election and have his or her Beneficiaries receive death benefits as insurance
in a lump-sum but, an Eligible Employee who cancels his or her salary
continuation election may not thereafter re-elect such option.


Survivor Annuity Equivalent


Additionally, each Eligible Employee who is not eligible for the Immediate
Automatic Pre-retirement Survivor Annuity of the SBCPBP (or equivalent thereof)
shall be eligible hereunder for a Survivor Annuity Equivalent benefit of one
times salary payable to the surviving spouse of such Eligible Employee.  Such
benefit shall be paid as follows: an amount per annum for ten (10) years shall
be paid to the Eligible Employee's surviving spouse which amounts, in the
aggregate, shall have a net present value, using an eleven percent (11%)
discount rate, equal to one hundred eighty-five percent (185%) of one times the
Eligible Employee's salary at the time of his or her death; provided, however,
no such Survivor Annuity Equivalent payments will be made on or after the date
of death of the surviving spouse. Such payments shall commence no later than
sixty (60) days following the date of the Eligible Employee's death.


For the purposes of the Survivor Annuity Equivalent, the Eligible Employee's
surviving spouse means a spouse legally married to the Eligible Employee at the
time of the Eligible Employee's death.


Eligibility for the Survivor Annuity Equivalent shall automatically cease on the
date of termination of the Eligible Employee's employment.  If the Eligible
Employee becomes totally disabled prior to Retirement, the Eligible Employee
shall continue to be eligible for the Survivor Annuity Equivalent until the
expiration of disability benefits.  If the Eligible Employee is granted a leave
of absence, other than for military service of more than four weeks, the
Eligible Employee shall continue to be eligible for the Survivor Annuity
Equivalent during such leave of absence.


The Eligible Employee shall cease to be eligible for the Survivor Annuity
Equivalent at the conclusion of the day immediately preceding the date the
Eligible Employee becomes eligible for the Immediate Automatic Pre-retirement
Survivor Annuity of the SBCPBP.


5.           Incidents of Ownership.  SBC will be the owner and hold all the
incidents of ownership in the Insurance Contract, including the right to
dividends, if paid.  The Eligible Employee may specify in writing to SBC, the
Beneficiary or Beneficiaries and the mode of payment for any death proceeds not
in excess of the amounts payable under this Plan.  Upon receipt of a written
request from the Eligible Employee, SBC will immediately take such action as
shall be necessary to implement such Beneficiary appointment.  Any balance of
proceeds from the Insurance Contract not paid as either a Basic Death Benefit or
otherwise pursuant to the Plan shall be paid to SBC.


6.           Premiums.  All premiums due on the Insurance Contract shall be paid
by SBC.  However, the Eligible Employee agrees to reimburse SBC by January 31
following the date of each premium payment in an amount such that, for Federal
Income Tax purposes the reimbursement for each year is equal to the amount which
would be required to be included in the Eligible Employee's income for Federal
Income Tax purposes by reasons of the "economic benefit" of the Insurance
Contract provided by SBC; provided, however, that SBC, in its sole discretion,
may decline to accept any such reimbursement and require the inclusion of such
"economic benefit" in the Eligible Employee's income.  In its discretion SBC may
deduct the Eligible Employee's portion of the premiums from the Eligible
Employee's pay.


7.           Termination of Coverage.  An Eligible Employee's coverage under
this Plan shall terminate immediately when the Eligible Employee realizes an
"Event of Termination" which shall mean any of the following:


(a)           Termination of an Eligible Employee's employment with his or her
employing company for any reason other than (i) death, (ii) Disability as such
term is defined in the SRIP, or (iii) Retirement.


(b)           In the case of an Eligible Employee who terminates employment by
reason of a disability but who does not realize an Event of Termination because
of Section 7a(ii) above, a termination of the Eligible Employee's total
Disability that is not accompanied by either a return to employment with his or
her employing company or the Eligible Employee's death or Retirement.


(c)           Except in the case of an Eligible Employee who has theretofore
terminated employment for a reason described in Section 7a(ii) or (iii) above,
SBC elects to terminate the Eligible Employee's coverage under the Plan by a
written notice to that effect given to the Eligible Employee.  SBC shall have no
right to amend the Plan or terminate the Eligible Employee's coverage under the
Plan with respect to an Eligible Employee who has theretofore terminated
employment for a reason described in Section 7a(ii) or (iii) above without the
written consent of the Eligible Employee.


8.           Non-Competition.  Notwithstanding any other provision of this Plan,
no coverage shall be provided under this Plan with respect to any Eligible
Employee who shall, without the written consent of SBC, and while employed by
SBC or any subsidiary thereof, or within three (3) years after termination of
employment from SBC or any subsidiary thereof, engage in competition with SBC or
any subsidiary thereof or with any business with which a subsidiary of SBC or an
affiliated company has a substantial interest (collectively referred to herein
as "Employer business").  For purposes of this Plan, engaging in competition
with any Employer business shall mean engaging by Eligible Employee in any
business or activity in the same geographical market where the same or
substantially similar business or activity is being carried on as an Employer
business.  Such term shall not include owning a nonsubstantial publicly traded
interest as a shareholder in a business that competes with an Employer
business.  However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer
business.  Accordingly, coverage shall not be provided under this Plan if,
within the time period and without the written consent specified, Eligible
Employee either engages directly in competitive activity or in any capacity in
any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Eligible Employee takes and regardless of whether or
not the employing company, or the company that Eligible Employee becomes
associated with or renders service to, is itself engaged in direct competition
with an Employer business.


9.           Restriction on Assignment.  The Eligible Employee may assign all or
any part of his or her right, title, claim, interest, benefits and all other
incidents of ownership which he or she may have in the Insurance Contract to any
other individual or trustee, provided that any such assignment shall be subject
to the terms of this Plan; except neither the Eligible Employee nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable as a Salary Continuation
Death Benefit hereunder, which are, and all rights to which are, expressly
declared to be unassignable and non-transferable.  No part of the amounts
payable as a Salary Continuation Death Benefit hereunder shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Eligible Employee or any
other person, nor be transferable by operation of law in the event of the
Eligible Employee's or any other person's bankruptcy or insolvency.  Except as
provided in this Section 8, no assignment or alienation of any benefits under
the Plan will be permitted or recognized.


10.           Unsecured General Creditor.  Except to the extent of rights with
respect to the Insurance Contract in the absence of an election to receive
benefits in Salary Continuation Death Benefit form, the Eligible Employee and
his or her Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of SBC, nor shall
they be beneficiaries, or have any rights, claims or interests in, any life
insurance policies, annuity contracts or the proceeds there from owned or which
may be acquired by SBC ("Policies"); such Policies or other assets of SBC shall
not be held under any trust for the benefit of the Eligible Employee, his or her
designated beneficiaries, heirs, successors or assigns, or held in any way as
collateral security for the fulfilling of the obligations of SBC under this
Agreement; any and all of SBC's assets and Policies shall be, and remain, the
general, unpledged, unrestricted assets of SBC; SBC shall have no obligation to
acquire any Policies or any other assets; and SBC's obligations under this
Agreement shall be merely that of an unfunded and unsecured promise of SBC to
pay money in the future.


11.           Employment Not Guaranteed.  Nothing contained in this Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving the Eligible Employee any right to be retained in the employ of any SBC
company.


12.           Protective Provisions.  The Eligible Employee will cooperate with
SBC by furnishing any and all information requested by SBC, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as SBC may deem necessary and taking such other relevant action as may be
requested by SBC, in order to facilitate the payment of benefits hereunder.  If
the Eligible Employee refuses so to cooperate, the Eligible Employee's
participation in the Plan shall terminate and SBC shall have no further
obligation to the Eligible Employee or his or her designated Beneficiary
hereunder.  If the Eligible Employee commits suicide during the two-year period
beginning on the date of eligibility under the Plan, or if the Eligible Employee
makes any material misstatement of information or nondisclosure of medical
history, then no benefits will be payable by reason of this Plan to the Eligible
Employee or his or her designated Beneficiary, or in SBC's sole discretion,
benefits may be payable in a reduced amount.


13.           Change in Status.  In the event of a change in the employment
status of an Eligible Employee to a status in which he or she is no longer an
Eligible Employee under the Plan, such Eligible Employee shall immediately cease
to be eligible for any benefits under this Plan; provided, however, such
survivor benefits as would be available to such employee by reason of his or her
new status but which do not automatically become effective upon attainment of
such new status shall continue to be provided under this Plan until such
benefits become effective or until such employee has had reasonable opportunity
to effectuate such benefits but has failed to take any requisite action
necessary for such benefits to become effective.


14.           Named Fiduciary.  If this Plan is subject to the Employee
Retirement Income Security Act of 1974 (ERISA), SBC is the "named fiduciary" of
the Plan.


15.           Applicable Law.  This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Texas to the extent such law is not preempted by ERISA.


16.           Administration of the Plan.  The Committee shall be the sole
administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions in accordance with its terms.  The Committee shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan.  All decisions of the Committee
shall be binding.


17.           Relation to Prior Plans.  This Plan supersedes and replaces prior
Senior Management Survivor Benefit, Senior Management Supplementary Life
Insurance, and Senior Management Alternate Death Benefit Life Insurance Plans as
in effect prior to January 1, 1986, except such plans shall continue to apply to
Eligible Employees who retired before January 1, 1986; provided, however, that
with respect to those Eligible Employees who retired during calendar year 1986
by reason of the fact of attaining age 65, the Post-Retirement Benefit provided
pursuant to the Senior Management Survivor Benefit Plan as in effect prior to
January 1, 1986, shall continue to apply and the post-retirement benefit
provided under the Basic Death Benefit portion hereof shall not apply.


18.           Amendments and Termination.  This Plan may be modified or
terminated at any time in accordance with the provisions of SBC's Schedule of
Authorizations. A modification or Plan termination may affect present and future
Eligible Employees; provided, however, that no modification shall be made to
this Plan with respect to an Eligible Employee who terminates employment for
reason of disability or Retirement), nor shall a termination of the Plan operate
so as to be applicable to such an individual, without the written consent of the
Eligible Employee.




--------------------------------------------------------------------------------



SBC Communications Inc.




SALARY AND INCENTIVE AWARD DEFERRAL PLAN


Effective:  January 1, 1984


As amended through September 29, 2000




ARTICLE 1 - STATEMENT OF PURPOSE


The purpose of the Salary and Incentive Award Deferral Plan ("Plan") is to
provide a select group of management employees consisting of Eligible Employees
of SBC Communications Inc. ("SBC" or the "Company") and its Subsidiaries with a
means for deferring the receipt of income.


ARTICLE 2 - DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:


BASE COMPENSATION.  The following types of cash-based compensation, in each case
as determined by SBC, paid by an Employer (but not including payments made by a
non-Employer, such as state disability payments), before reduction due to any
contribution pursuant to this Plan or reduction pursuant to any deferral plan of
an Employer, including but not limited to a plan that includes a qualified cash
or deferral arrangement under Section 401(k) of the Internal Revenue Code, as
amended ("Code"):


                      (a)           annual base salary.


Payments by an Employer under a Disability plan made in lieu of any compensation
described in (a) above, shall be deemed to be a part of the compensation it
replaces for purposes of this definition.  Base Compensation does not include
the TEAM Award (the annual award determined to be the "Team Award" by SBC
together with the individual award determined by SBC to be the Individual
Discretionary Award made in connection therewith) or comparable awards, if any,
determined by SBC to be used in lieu of these awards, commissions or zone
allowances or any other geographical differential and shall not include payments
made in lieu of unused vacation or other paid days off, and such payments shall
not be contributed to this Plan.


BUSINESS DAY.  Any day during regular business hours that SBC is open for
business.


CHAIRMAN.  The Chairman of the Board of Directors of SBC Communications Inc.


COMMITTEE.  The Human Resources Committee of the Board of Directors of SBC
Communications Inc.


DECLARED RATE.  The interest rate for each calendar year as determined by the
Senior Executive Vice President-Human Resources, with the concurrence of the
Senior Executive Vice President, Chief Financial Officer and Treasurer and
announced on or before January 1 of the applicable calendar year.  However, in
no event will the Declared Rate for any calendar be less than the Moody's
Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's
Investor's Service, Inc. (or any successor thereto) for the month of September
before the calendar year in question, or, if such yield is no longer published,
a substantially similar average selected by the Senior Executive Vice
President-Human Resources or his or her successor.


DISABILITY.  Absence of an Employee from work with an Employer under the
relevant Employer's disability plan, not only while such Employee is deemed by
the Employer to be an Employee of such Employer.


ELIGIBLE EMPLOYEE.  An Employee who:


(a)           is a full time, salaried Employee of SBC or an Employer and who is
on active duty, Disability or Leave of Absence;


(b)           is, as determined by SBC, a member of Employer's "select group of
management or highly compensated employees" within the meaning of the Employment
Retirement Income Security Act of 1974, as amended, and regulations thereunder
("ERISA"); and


(c)           is (i) an Officer or (ii) a non-Officer Employee who has been
approved by the chairman to be eligible to participate in this Plan.


Notwithstanding the foregoing, SBC may, from time to time, exclude any Employee
or group of Employees from being deemed an "Eligible Employee" under this Plan.


In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
considered Eligible Employees during a particular time for any reason, that
individual shall not be an Eligible Employee for purposes of the Plan for the
period of time prior to such determination.


EMPLOYEE.  Any person employed by an Employer, excluding persons hired for a
fixed maximum term and excluding persons who are neither citizens nor permanent
residents of the United States, all as determined by SBC.  For purposes of this
Plan, a person on Leave of Absence who otherwise would be an Employee shall be
deemed to be an Employee.


EMPLOYER.  SBC Communications Inc. or any of its Subsidiaries.


EXECUTIVE OFFICER.  A person identified as an "executive officer" of SBC in the
then most recent SBC Form 10-K containing such information that was filed with
the United States Securities and Exchange Commission or who subsequent to such
filing was notified by SBC's General Counsel to be an executive officer of SBC.


INCENTIVE AWARD.  A cash award paid by an Employer (and not by a non-Employer,
such as state disability payments) as either a short term or long term award
under the Short Term Incentive Plan or the 1996 Stock and Incentive Plan the Key
Executive Officer Short Term Award paid under the 1996 Stock and Incentive Plan;
or any other award that the Committee designates as a short term or long term
incentive award specifically for purposes of this Plan (regardless of the
purpose of the award) including an award which would otherwise be paid in stock,
other than stock of SBC.


LEAVE OF ABSENCE.  Where a person is absent from employment with an Employer on
a formally granted leave of absence (i.e., the absence is with formal permission
in order to prevent a break in the continuity of term of employment, which
permission is granted (and not revoked) in conformity with the rules of the
Employer which employs the individual, as adopted from time to time).  For
purposes of this Plan, a Leave of Absence shall be deemed to also include a
transfer of a person to an entity by an Employer for a rotational work
assignment.  In the event a transfer to such an entity lasts more than 5 years
or the entity's rotational work assignment status is canceled by SBC, it shall
be deemed a Termination of Employment with the Employer at that time for
purposes of this Plan.  To be a rotational work assignment, the Employer must
have indicated in writing to the person that the person was to be rehired by the
Employer on termination of the rotational work assignment.


OFFICER.  An individual who is designated as an officer level employee for
salary purposes on the records of SBC.


PARTICIPANT.  An Eligible Employee or former Eligible Employee who participates
in this Plan.


PRE-TAX ACCOUNT.  The account maintained on a pre-tax basis on the books of
account of SBC for each Participant.


RETIREMENT OR RETIRE.  The Termination of Employment for reasons other than
death, on or after the earlier of the following dates: (1) the date the Employee
is eligible to retire with an immediate pension pursuant to the SBC Supplemental
Retirement Income Plan ("SRIP"); or (2) the date the Employee has attained one
of the following combinations of age and service at Termination of Employment,
except as otherwise indicated below:


--------------------------------------------------------------------------------





Net Credited
Service                                                                Age
10 years or
more                                                                       65 or
older
20 years or
more                                                                       55 or
older
25 years or
more                                                                       50 or
older
30 years or
more                                                                       Any
age


With respect to an Employee who is granted an EMP Service Pension under and
pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program upon Termination of Employment, the term "Retirement" shall include such
Employee's Termination of Employment.


SUBSIDIARY.  Any corporation, partnership, venture or other entity in which SBC
holds, directly or indirectly, a 50% or greater ownership interest. SBC may, at
its sole discretion, designate any other corporation, partnership, venture or
other entity a Subsidiary for the purpose of participating in this Plan.


TERMINATION OF EMPLOYMENT.  References herein to "Termination of Employment,"
"Terminate Employment" or a similar reference, shall mean the event where the
Employee ceases to be an Employee of any Employer, including but not limited to
where the employing company ceases to be an Employer.


TERMINATION UNDER EPR.  In determining whether an Eligible Employee's
termination of employment under the Enhanced Pension and Retirement Program
("EPR") is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service ("NCS").  If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan ("SRIP") or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


Actual NCS + 5 Years                                                      Actual
Age + 5 Years
10 years or
more                                                                       65 or
older
20 years or
more                                                                       55 or
older
25 years or
more                                                                       50 or
older
30 years or
more                                                                       Any
age


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.


ARTICLE 3 - ADMINISTRATION OF THE PLAN


The Committee shall be the administrator of the Plan and will administer the
Plan, interpret, construe and apply its provisions in accordance with its terms.
The Committee may further establish, adopt or revise such rules and regulations
as it may deem necessary or advisable for the administration of the
Plan.  References to determinations or other actions by SBC, herein, shall mean
actions authorized by the Committee, the Chairman, the Senior Executive Vice
President of SBC in charge of Human Resources, or their respective successors or
duly authorized delegates, in each case in the discretion of such person; except
that with respect to Executive Officers, only the Committee may take such
action.  All decisions by SBC shall be final and binding.


ARTICLE 4 - CONTRIBUTIONS


4.1           ELECTION TO MAKE CONTRIBUTIONS.


(a)  An Eligible Employee may elect to participate in the Plan through payroll
deductions contributed to the Plan as follows (such contributions to the Plan
are "Employee Contributions"):


(i)  An Eligible Employee may elect to contribute up to 50% (in whole percentage
increments) of his or her monthly Base Compensation, as the same may change from
time to time; provided, however, any Base Compensation deferral hereunder is
conditioned upon a 30% Base Compensation deferral election being in effect in
the Stock Savings Plan.


(ii)  An Eligible Employee may elect to contribute up to 100% (in whole
percentage increments or a specified dollar amount) of an Incentive Award.


(b)  An Eligible Employee may only make an election, change an election, or
terminate an election to make Employee Contributions as follows:


(i)  An Employee who is an Eligible Employee as of September 30 may make an
election on or prior to the last Business Day of the immediately following
November with respect to the contribution of Base Compensation and/or Incentive
Awards paid on or after the immediately following January 1.


(ii)  An Employee who was not an Eligible Employee as of September 30 but who is
an Eligible Employee the immediately following December 31 (or such later date
chosen by SBC, but not later than April 30) may make an election on or prior to
the last Business Day of the immediately following May with respect to the
contribution of Base Compensation and/or Incentive Awards paid on or after the
immediately following July 1.


SBC may refuse or terminate any election to make Employee Contributions at any
time.










--------------------------------------------------------------------------------



4.2           CONTRIBUTIONS TO PRE-TAX ACCOUNT; INTEREST/DIVIDENDS.


(a)  Employee Contributions shall be made solely pursuant to a proper election
and only during the Employee's lifetime and while the Employee remains an
Eligible Employee (if the Employee ceases to be an Eligible Employee, his or her
election to make Employee Contributions shall be cancelled); provided, however,
Termination of Employment of an Eligible Employee shall not constitute loss of
eligibility solely with respect to contribution of Base Compensation earned
prior to termination but paid within 60 days thereafter or with respect to an
Incentive Award paid after Retirement (and such person shall be deemed an
Eligible Employee for such contributions).


(b)  Employee Contributions shall be credited to the Participant's Pre-Tax
Account in accordance with the provisions of Section 4.2(e) shall bear interest
at the applicable Declared Rate on the balance from month-to-month in such
account.  The interest will be credited monthly to the account at one-twelfth of
the annual Declared Rate for that calendar year compounded quarterly.


(c)  In addition, if the Participant's account under the Bell System Senior
Management Incentive Award Deferral Plan ("Predecessor Plan") was transferred to
this Plan as of January 1, 1984, the effective date of this Plan, then the
Participant's Pre-Tax Account under this Plan shall be credited as of such date
with the amount credited to the Participant's account under the Predecessor Plan
as of December 31, 1983, and such amount shall bear interest in accordance with
the terms of this Plan.


(d)  Deferred amounts related to Incentive Awards which would otherwise have
been distributed in shares of stock other than shares of common stock of SBC
shall be credited to the Participant's Pre-Tax Account as deferred shares.  The
Participant's Pre-Tax Account shall also be credited on each dividend payment
date with an amount equivalent to the dividend payable on the number of such
shares equal to the number of deferred shares in the Participant's Pre-Tax
Account on the record date for such dividend.  Such amount shall then be
converted to a number of additional deferred shares determined by dividing such
amount by the closing price of such shares on the New York Stock Exchange on
such date, or if not listed on such exchange, then on the principal market for
such shares.  If not traded on such exchange on such date, then the closing
price on the next preceding day the stock was so traded shall be utilized.


In the event of a merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, share combination, or
stock dividend, stock split or other change in the corporate structure of the
issuer of stock described in the preceding paragraph, affecting such stock, the
Committee shall make an adjustment to the number and class of shares of deferred
stock, in its discretion, to avoid any dilution or enlargement of rights.


(e)  Contributions to the Plan shall be deemed contributed when the compensation
would have otherwise actually been paid (using the "check date" of the payment
or contribution) were it not for an election under this Plan.  For example, a
contribution from a payment of Base Compensation, delayed for any reason, shall
be deemed contributed when the delayed payment is made.


ARTICLE 5 - DISTRIBUTIONS


5.1           DISTRIBUTIONS FROM PRE-TAX ACCOUNT.
(a)  Retirement.  Beginning March 10 (or such other date as determined by SBC)
of the first (1st) calendar year following the calendar year of the Retirement
of a Participant and on March 10 (or such other date as determined by SBC) of
each of the successive 14 calendar years, SBC shall distribute to the
Participant that portion of the Participant's Pre-Tax Account that is equal to
the total dollar amount of the Participant's Pre-Tax Account (and/or number of
deferred shares then held in the Participant's Pre-Tax Account) divided by the
number of remaining installments.  Notwithstanding the foregoing, if the
Participant Retires prior to 2001, then any undistributed portion of the
Participant's Pre-Tax Account will be distributed in a lump sum on March 10 of
the fifteenth (15th) calendar year following the calendar year of the Retirement
of the Participant.


(b)  Non-Retirement Termination of Employment.  Beginning March 10 (or such
other date as determined by SBC) of the calendar year following the calendar
year of Termination of Employment which is not a Retirement and on March 10 (or
such other date as determined by SBC) of each of the successive 2 calendar
years, SBC shall distribute that portion of the Participant's Pre-Tax Account
that is equal to the total dollar amount of the Participant's Pre-Tax Account
(and/or number of deferred shares held in the Participant's Pre-Tax Account)
divided by the number of remaining installments.


(c)  Death.  Notwithstanding (a) or (b) above to the contrary, in the event of
the death of a Participant, any amounts remaining in the Participant's Pre-Tax
Account (and/or number of deferred shares then held in the Participant's Pre-Tax
Account) shall be promptly distributed to the Participant's beneficiary
designated in accordance with the SBC Rules for Employee Beneficiary
Designations, as the same may be amended from time to time ("Rules").  If no
designation has been made or if all designated beneficiaries predecease the
Participant, the Participant's Pre-Tax Account shall be distributed according to
the Rules.


Notwithstanding any other provision of this Plan, if a surviving beneficiary of
a Plan participant disclaims in whole or in part, that beneficiary's interest or
share in the distribution of the Plan participant's Plan proceeds, and such
disclaimer satisfies the requirements of Section 2518(b) of the Internal Revenue
Code (or any successor provision) and any applicable state law, such disclaimer
shall not constitute an assignment, transfer or alienation by any method of such
interest or share or proceeds and the portion of such proceeds subject to such
disclaimer shall be distributed as if that beneficiary had predeceased the Plan
participant.


(d)  Discharge for Cause/Non Competition.  Notwithstanding any other provision
of this Plan to the contrary, all amounts (including deferred shares) then
credited to the Participant's Pre-Tax Account shall be paid immediately in a
single payment if a Participant is discharged for cause by his or her Employer,
or if a Participant otherwise ceases to be employed by his or her Employer and
engages in competition with SBC or any direct or indirect Subsidiary thereof or
with any business with which a Subsidiary of SBC or an affiliated company has a
substantial interest (collectively referred to herein as an "Employer
Business"), or becomes employed by a governmental agency having jurisdiction
over the activities of SBC or any of its Subsidiaries.  For purposes hereof,
engaging in competition with any Employer business shall mean engaging by the
Participant in any business or activity in the same geographical market where
the same or substantially similar business or activity is being carried on as an
Employer business.  Such term shall not include owning a nonsubstantial publicly
traded interest as a shareholder in a business that competes with an Employer
business.  However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer business in a
judicial, regulatory, legislative or administrative proceeding.  Further,
engaging in competition with an Employer business would result if the
Participant either engages directly in competitive activity or in any capacity
in any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Participant takes and regardless of whether or not
the employing company, or the company that the Participant becomes associated
with or renders service to, is itself engaged in direct competition with an
Employer business.


(e)  Deferred amounts held pending distribution shall continue to be credited
with interest or additional deferred shares, as applicable, determined in
accordance with Section 4.2(b) or 4.2 (d), as applicable.


(f)  The obligation to make distribution of deferred amounts credited to a
Participant's Pre-Tax Account during any calendar year, plus the additional
amounts credited on such deferred amounts pursuant to Section 4.2(b) or 4.2(d),
as applicable, shall be borne by SBC or the applicable Employer which otherwise
would have paid the related award currently.  However, the obligation to make
distributions with respect to deferred amounts which are related to amounts
credited to a Participant's Pre-Tax Account as of the effective date of the Plan
pursuant to Section 4.2(c), and with respect to which no SBC company would
otherwise have paid the related award currently, shall be borne by the Employer
which employed the Participant on the effective date of the Plan.


(g)  For the purpose of this Plan, a beneficiary designation like that described
in Section 5.1(c) that was made under the comparable provisions of the
Predecessor Plan shall be considered as a beneficiary designation made under
Section 5.1(c).


(h)  Notwithstanding the other provisions of this Section 5.1 to the contrary,
but subject to the provisions of Section 5.2(b), a Participant who was a
Participant on, and made contributions to the Plan prior to, September 1, 2000,
may request that receipt of the cash portion of Participant's Pre-Tax Account be
deferred to Participant's death, or to be received earlier if accelerated in
accordance with the provisions of 5.2(a). Approval of such request shall be in
SBC's sole discretion.


5.2           ACCELERATED DISTRIBUTION.


(a)  On or before the last Business Day of a calendar year, a Participant may
elect to receive a distribution of all or a portion of the Participant's Pre-Tax
Account.  Such distribution shall be made March 10 (or such other date as
determined by SBC) of the immediately following calendar year.  This
distribution shall be in addition to the portion of the Pre-Tax Account to be
distributed at the same time under Section 5.1, which distribution shall be
calculated without regard to an election under this section.


(b)  In the event the Participant Terminates Employment for reasons other than
Retirement, SBC may, at its sole discretion, accelerate the distribution of all
or a portion of a Participant's Pre-Tax Account to the date of SBC's choosing,
without notice to, or the consent of, the Participant.


5.3           SMALL DISTRIBUTION.


Notwithstanding any election made by the Participant, after the Termination of
Employment of the Participant for any reason, if at the time the total value of
the Participant's Pre-Tax Account is less than $10,000, SBC may, in its
discretion, distribute all of such account in the form of a lump sum
distribution.
 
5.4    DETERMINATION BY INTERNAL REVENUE SERVICE.
 
In the event that a final determination shall be made by the Internal Revenue
Service or any court of competent jurisdiction that a Participant has recognized
gross income for Federal income tax purposes in excess of the portion of
Participant's Pre-Tax Account actually distributed by SBC, SBC shall promptly
distribute to the Participant that portion of Participant's Pre-Tax Account to
which such additional gross income is attributable.
 
5.5    EMERGENCY DISTRIBUTION.
 
In the event that SBC, upon written petition of the Participant, determines in
its sole discretion that the Participant has suffered an unforeseeable financial
emergency, SBC shall distribute to the Participant, as soon as practicable
following such determination, that portion of Participant's Pre-Tax Account
determined by SBC to meet the emergency (the "Emergency Distribution).  For
purposes of this Plan, an unforeseeable financial emergency is an unexpected
need for cash arising from an illness, casualty loss, sudden financial reversal,
or other such unforeseeable occurrence.  Cash needs arising from foreseeable
events such as the purchase of a house or education expenses for children shall
not be considered to be the result of an unforeseeable financial
emergency.  Upon such distribution, any election to make Employee Contributions
by such Participant shall be immediately cancelled, and the Participant shall
not be permitted to make a new election with respect to Employee Contributions
that would be contributed during the then current and immediately following
calendar year.
 
5.6    INELIGIBLE PARTICIPANT.

Notwithstanding any other provisions of this Plan to the contrary, if SBC
receives an opinion from counsel selected by SBC, or a final determination is
made by a Federal, state or local government or agency, acting within its scope
of authority, to the effect that an individual is not, or was not at the time of
his or her making Employee Contributions to this Plan, to be a member of
Employer's "select group of management or highly compensated employees" within
the meaning of ERISA, then such person will not be eligible to participate in
this Plan and shall receive an immediate lump sum distribution of the
Participant's Pre-Tax Account.  Upon such payment no other distribution shall
thereafter be payable under this Plan either to the individual or any
beneficiary of the individual, except as provided under Section 8.1 Additional
Benefit.


ARTICLE 6 - TRANSITION PROVISIONS


The transition rules of this Article 6 shall supercede all other terms of this
Plan.
 
6.1    EFFECTIVE DATES.

Except as otherwise provided herein, the amendments to this Plan made
September 1, 2000 (the "2000 Amendments") shall be effective September 1, 2000,
and no election regarding the further deferral of a distribution of
contributions to this Plan may be made on or after September 1, 2000.


6.2           COMBINATION OF EXISTING CONTRIBUTIONS.


(a)  Effective January 1, 2001, all prior contributions made to the Plan by a
Participant shall be combined into Participant's single Pre-Tax Account.


(b)  To the extent any Participant who retires before 2001 would, were it not
for the 2000 Amendments, under valid elections made prior to September 1, 2000,
receive a distribution that would extend the Participant's distributions beyond
2015, then the contributions so affected shall not be combined with other
contributions and shall be distributed in accordance with such
elections.  Notwithstanding the foregoing, the Participant may, with the consent
of SBC, elect to have all of Participant's contributions to the Plan governed by
this Plan as in effect after September 1, 2000.


(c)  In the event a Participant dies prior to 2001, the Participant's accounts
shall not be combined with and shall be distributed in accordance with the Plan
as it existed immediately prior to September 1, 2000.


6.3           TERMINATION OF ELECTIONS.


(a)  Distributions from the Plan that would be made in the year 2000 under the
Plan as it existed immediately prior to September 1, 2000, based on elections
made before September 1, 2000, shall continue to be made in the year 2000 as
provided in the Plan immediately prior to September 1, 2000. All other
distribution elections are cancelled, including but not limited to distributions
which have already commenced, but only to the extent such elections call for
distributions after the year 2000.  All amounts (or shares) remaining
undistributed after such distributions shall be held and distributed in
accordance with the terms of the Plan as in effect after September 1, 2000.


(b)  Contributions to the Plan that would be made in the year 2000 under the
Plan as it existed immediately prior to September 1, 2000, based on elections
made before September 1, 2000, shall continue to be made in the year 2000 as
provided in the Plan immediately prior to September 1, 2000. Elections to
participate in the Plan shall not automatically be renewed for the year
2001.  Each Eligible Employee must make a new election after September 1, 2000,
in order to make Employee Contributions after 2000. Provided, however, valid
elections made prior to September 1, 2000, to contribute Incentive Awards in
2001 shall be valid elections under this Plan.
 
6.4    ANNUAL BASE SALARY CONTRIBUTION TRANSITION.

Annual base salary earned prior to January 1, 2001, shall be contributed when
earned, while annual base salary earned on or after such date shall be
contributed when paid. In order to avoid any double contribution of annual base
salary, that part of annual base salary earned in the year 2000 shall not be
included in any determination of contributions to the Plan in a later calendar
year, even though paid in such calendar year.


ARTICLE 7 - DISCONTINUATION, TERMINATION, AMENDMENT.
 
7.1    SBC'S RIGHT TO TERMINATE PLAN.

The Committee may terminate the Plan at any time.  Upon termination of the Plan,
contributions shall no longer be made under the Plan.


After termination of the Plan, Participants shall continue to earn
interest/dividend equivalents and shall continue to receive all distributions
under this Plan at such time as provided in and pursuant to the terms and
conditions of this Plan at the time of the Plan's termination.


7.2  
AMENDMENT.



This Plan may be modified or terminated at any time in accordance with the
provisions of SBC's Schedule of Authorizations; provided, however, that no
amendment, including but not limited to an amendment to this section, shall be
effective, without the consent of a Participant, to alter, to the material
detriment of such Participant, the distributions described in this Plan as
applicable to the Participant or to decrease such Participant's Pre-Tax
Account.  For purposes of this section, an alteration to the material detriment
of a Participant shall mean a material reduction in the period of time over
which Participant's Pre-Tax Account may be distributed to a Participant or a
reduction in the amounts then credited to a Participant's Pre-Tax Account.  Any
such consent may be in a writing, telecopy, or e-mail or in another electronic
format.  An election to make Employee Contributions and the failure to terminate
an election to make Employee Contributions when able to do so shall each be
conclusively deemed to be the consent of the Participant to any and all
amendments to the Plan prior to such election or failure to terminate an
election, and such consent shall be a condition to making any election with
respect to Employee Contributions.


ARTICLE 8 - MISCELLANEOUS
 
8.1  
ADDITIONAL BENEFIT.



The reduction of any benefit payable under the SBC Pension Benefit Plan (or
comparable plan identified by SBC as a replacement therefore), which results
from participation in this Plan, will be restored as an additional benefit
("make-up piece") under this Plan.  The Participant shall elect prior to
commencement of payment of the make-up piece whether to receive such benefit in
cash in a lump sum (consisting of the present value equivalent of the pension
retirement benefit (life annuity) make-up piece) or such benefit in an annuity
form of payment.  Notwithstanding the proceeding provisions of this section, if
all or a portion of the make-up piece is paid pursuant to SRIP or another
non-qualified plan, then such amount shall not be payable pursuant to this Plan.


8.2  
TAX WITHHOLDING.



Upon a distribution from Participant's Pre-Tax Account, SBC shall withhold such
amount (or shares) as determined by SBC to satisfy the minimum amount of
Federal, state, and local taxes required by law to be withheld as a result of
such distribution, or such greater amount as specified by the Participant.


8.3  
ELECTIONS AND NOTICES.



Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind shall be made on forms prepared by SBC or made in such
other manner as permitted or required by SBC, including through electronic
means, over the Internet or otherwise.  An election shall be deemed made when
received by SBC, which may waive any defects in form.  Unless made irrevocable
by the electing person, each election with regard to making Employee
Contributions or distributions under the Plan shall become irrevocable at the
close of business on the last day to make such election. SBC may limit the time
an election may be made in advance of any deadline.


Any notice or filing required or permitted to be given to SBC under the Plan
shall be delivered to the principal office of SBC, directed to the attention of
the Senior Executive Vice President-Human Resources of SBC or his or her
successor. Such notice shall be deemed given on the date of delivery.


Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
SBC or, at the option of SBC, to the Participant's e-mail address as shown on
the records of SBC.  It is the Participant's responsibility to ensure that the
Participant's addresses are kept up to date on the records of SBC.  In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants' work locations.


By participating in the Plan, each Participant agrees that SBC may provide any
documents required or permitted under the Federal or state securities laws,
including but not limited to the Securities Act of 1933 and the Securities
Exchange Act of 1934 by e-mail, by e-mail attachment, or by notice by e-mail of
electronic delivery through SBC's Internet Web site or by other electronic
means.


8.4  
UNSECURED GENERAL CREDITOR.



Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
any Employer.  No assets of any Employer shall be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
any Employer under this Plan.  Any and all of each Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of such Employer.  The
only obligation of an Employer under the Plan shall be merely that of an
unfunded and unsecured promise of SBC to make distributions under, and in
accordance with the terms of, the Plan.


8.5  
OFFSET.



SBC may offset against the amount (or shares) otherwise distributable to a
Participant, any amounts due an Employer by a Participant, including but not
limited to overpayments under any compensation or benefit plans.


8.6  
NON-ASSIGNABILITY.



Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt, any amounts (or
shares) distributable under the Plan, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the amount (or shares) distributable shall, prior
to actual distribution, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.


8.7  
EMPLOYMENT NOT GUARANTEED.



Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any employee any right to be retained
in the employ of an Employer or to serve as a director.


8.8  
ERRORS.



At any time SBC may correct any error made under the Plan without prejudice to
SBC.  Such corrections may include, among other things, refunding contributions
to a Participant with respect to any period he or she made Employee
Contributions while not an Eligible Employee, or canceling the enrollment of a
non-Eligible Employee.


8.9  
CAPTIONS.



The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.


8.10          GOVERNING LAW.


To the extent not preempted by ERISA, this Plan shall be governed by and
construed in accordance with the substantive laws of the State of Texas,
excluding any conflicts or choice of law, rule or principle that might otherwise
refer construction or interpretation of this Plan to provisions of the
substantive law of any jurisdiction other than the State of Texas.  Any actions
seeking to enforce the rights of an employee, former employee or person who
holds such rights through, from or on behalf of such employee or former employee
under this plan may be brought only in a federal or state court located in Bexar
County, Texas.


8.11  
VALIDITY.



In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.


8.12  
SUCCESSORS AND ASSIGNS.



This Plan shall be binding upon SBC and its successors and assigns.




--------------------------------------------------------------------------------



SBC Communications Inc.




SENIOR MANAGEMENT LONG TERM DISABILITY PLAN


Plan Effective:  January 1, 1984




Section 1.             Definitions


1.   Plan shall mean the SBC Communications Inc. Senior Management Long Term
Disability Plan.


2.           Employer shall mean SBC Communications Inc. or any of its
subsidiaries that participate in the Plan.


3.           Pension Plan shall mean the SBC Communications Inc. Management
Pension Plan.


4.           Disability Benefit Plan shall mean the SBC Communications Inc.
Sickness and Accident Disability Benefit Plan.


5.           Mid-Career Pension Plan shall mean the SBC Communications Inc.
Mid-Career Pension Plan.


6.           Short Term Plan shall mean the SBC Communications Inc. Short Term
Incentive Plan.


7.           Committee shall mean the Administrative Committee appointed by the
Vice President-Human Resources.  It shall consist of three managers, one of whom
will be a Senior Manager.


8(a)       Participant, for purpose of the Disability Allowance under Section 2,
shall mean a Senior Manager on the active rolls of an Employer on or after the
effective date of the Plan.


8(b)       Participant, for purposes of the Senior Management survivor Benefit
under Section 3, shall mean a former employee of an Employer who was a
Participant under paragraph 8(a) above on the last day of employment, if such
former employee is eligible to receive a Disability Allowance under Section 2.


8(c)       Participant, for purposes of the Medical Expense Benefit under
Section 6, shall mean a former employee of an Employer who was a Participant
under paragraph 8(a) above the last day of Employment, if such former employee
is eligible to receive a Disability Allowance under Section 2.


8(d)       For purposes of paragraph 8(b) and 8(c) above, a former employee
shall be considered to be eligible to receive a Disability Allowance under
Section 2 if he has met the conditions specified in Section 2, even though the
receipt of other benefits by such former employee precludes his receipt of any
benefits under Section 2.


9.           Term of Employment. shall have the same meaning as the meaning
assigned to such expression in the Pension Plan.


10.         Annual Basic Pay shall mean the Participant's annual base salary
rate (as determined by the Employer) on the last day the Participant was on the
active payroll, but excluding all differentials regarded as temporary or extra
payments and all cash payments and distributions made under the Short Term Plan
and the SBC Communications Inc. Long Term Incentive Plan.  The base salary rate
in Section 2, paragraph 3, shall be the base salary amount prior to any
reduction as a result of the Senior Management Deferred Compensation Plan.


11.          The use of personal pronouns of the masculine gender in the Plan is
intended to include both masculine and feminine genders.


Section 2.              Disability Allowance.


1(a)         A participant shall be considered to be "disabled" at any time
during the first fifty-two week period following the onset of a physical or
mental impairment if such impairment prevents the Participant from meeting the
performance requirements of the position held immediately preceding the onset of
the physical or mental impairment.


1(b)         A Participant shall be considered to be "disabled" after the first
fifty-two week period following the onset of a physical or mental impairment if
such impairment prevents the Participant from meeting the performance
requirements of (1) the position held immediately preceding the onset of the
physical or mental impairment, (2) a similar position, or (3) any appropriate
position which the Participant would otherwise be capable of performing by
reason of the Participant's background and experience.


1(c)         The Committee shall make the determination of whether a Participant
is disabled within the meaning of paragraphs 1(a) and 1(b) above.


2.           A Participant who is disabled during a period described in
paragraph 1(a) of this Section 2 shall be eligible to receive a monthly
disability allowance equal to 100 percent of the Participant's monthly base
salary rate on the last day the Participant was on the active payroll, reduced
by any amounts described in paragraph 5(a) of this Section 2 which are
attributable to the period for which benefits are provided under this paragraph.


3.           A Participant who is disabled during a period described in
paragraph 1(b) shall, prior to his sixty-fifth birthday, be eligible to receive
a monthly disability allowance equal to eighty percent of the Participant's
monthly base salary rate, prior to any deferral amount under the Senior
Management Deferred Compensation Plan, on the last day the Participant was on
the active payroll, reduced by any amounts described in paragraph 4(b) of this
Section 2 which was attributable to the period for which benefits are provided
under this paragraph.


4(a)           The disability allowance determined for any period under
paragraph 2 of this Section 2 shall be reduced by the sum of the following
benefits received by the Participant which are attributable to the period for
which such disability allowance is provided: a service pension, deferred vested
pension, or disability pension under the Pension plan, a pension under the
Mid-Career Pension Plan, an accident disability benefit or sickness disability
benefit under the Disability Benefit Plan, any Workers' Compensation Benefit,
plus any other benefit payments required by law on account of the Participant's
disability.  However, no reduction shall be made on account of any pension under
the Pension Plan, or the Mid-Career Pension Plan at a rate greater than the rate
of such pension on the date the Participant first received such pension after
his disability.


4(b)           The disability allowance determined for any period under
paragraph 3 of this Section 2 shall be reduced by the sum of the following
benefits received by the Participant which are attributable to the period for
which such disability allowance is provided: a service pension, deferred vested
pension or disability pension under the Pension Plan, a pension under the
Mid-Career Pension Plan, an accident disability benefit under the Disability
Benefit Plan, any other retirement income payments from the employee's Employer,
plus any Worker's Compensation Benefit.  However, no reduction shall be made on
account of any pension under the Pension Plan, or the Mid-Career Pension Plan at
a rate greater than the rate of such pension on the date the Participant first
received such pension after his disability.


Furthermore, the Board of Directors of the employee's Employer in its discretion
may reduce the disability allowance by the amount of outside compensation or
earnings of the Participant for work performed by the Participant during the
period for which such disability allowance is provided.


5.           For purposes of paragraphs 1(a) and 1(b) of this Section 2, the
measurement of time following the onset of a physical or mental impairment shall
coincide with the measurement of time used to calculate the period of Sickness
and Disability Benefit Plan.  Successive periods of physical or mental
impairment shall be counted together in computing the periods during which the
Participant shall be entitled to the benefits provided under paragraph 2 or
paragraph 3 of this Section 2, except that any disability absence after the
Participant has been continuously engaged in the performance of duty for
thirteen weeks shall be considered to commence a new period of physical or
mental impairment under paragraph 1(a), so that such Participant shall be
entitled during such new period to the benefits provided under paragraph 2 of
this Section 2.


Section 3             Life Insurance Benefits.  A Participant described in
paragraph 8(b) of Section 1, who has not retired on a service pension or a
disability pension under the Pension Plan, shall be entitled to the same rights
and benefits under the SBC Communications Inc. Senior Management Survivor
Benefit Plan, and under the Supplementary Life Insurance Plan, as if the
employee had retired on a service pension or a disability pension under the
Pension Plan and had elected the Alternate Death Benefit under the Senior
Management Survivor Benefit Plan.


Section 4             Medical Expense Benefits.  A Participant described in
paragraph 8(c) of Section 1, who has not retired on a service pension or a
disability pension under the Pension Plan, shall be entitled to the same rights
and benefits under the SBC Communications Inc. Medical Expense Plan, and Dental
Expense Plan as an employee who retired on a service or a disability pension
under the Pension Plan.


Section 5             Claims and Appeals.  Any claim under the Plan by a
Participant, or by anyone claiming through a Participant, shall be presented to
the Committee.  Any person whose claim under the Plan has been denied may (and
must for the purpose of seeking any further review of a decision or determining
any entitlement to a benefit under the Plan), within 60 days after receipt of
notice of denial, submit to the Human Resources Committee of the SBC
Communications Inc. Board of Directors a written request for review of the
decision denying the claim.  The Human Resources Committee shall determine
conclusively for all parties all questions arising in the administration of the
Plan.


Section 6              General Provisions.


1.   The Plan shall be effective on January 1, 1984.


2.           The rights of a Participant or his spouse to benefits under the
Plan shall not be subject to assignment or alienation.


3.           SBC Communications Inc. may from time to time make changes in the
Plan and may terminate the Plan.  In addition, the Vice President-Human
Resources of the SBC Communications Inc. (or any successor to the officer's
responsibilities), shall be authorized to make minor or administrative changes
to the Plan, as well as changes dictated by the requirement of Federal or state
statutes or authorized or made desirable by such statutes.  Such changes or
termination shall not affect the rights of any Participant, without his consent,
to any benefit under the Plan to which such Participant may have previously
become entitled as a result of a disability, death or termination of Employment
which occurred prior to the effective date of such change or termination.


4.           In case of accident resulting in injury to or death of a
Participant which entitles the Participant to benefits under the Plan, the
Participant may elect to accept such benefits or to prosecute such claims at law
as the Participant may have against the Employer.  If election is made to accept
the benefits under the Plan, such election shall be in writing and shall release
the Employer from all claims and demands which the Participant may have against
it, otherwise than under this Plan or under any other plan maintained by the
Employer, on account of such accident.  The Committee, in its discretion, may
require that the election described above shall release any other company
connected with the accident, including any company participating in the Pension
Plan.  The right of the Participant to a disability allowance under Section 2 of
the Plan shall lapse if election to accept such benefits, as above provided, is
not made within sixty days after injury, or within such greater time as the
Committee shall, by resolution duly entered on its records, fix for the making
of such election.


5.           Should claim, other than under this Plan or under any other plan
maintained by the Employer, by presented or suit brought against the Employer,
or against any other company participating in the Pension Plan, for damages on
account of injury or death of a Participant, nothing shall by payable under this
Plan on account of such injury or death except as provided in paragraph 6 of
this Section 6; provided however, that the Committee may, in its discretion and
upon such terms as it may prescribe waive this provision if such claims be
withdrawn or if such suit be discontinued.


6.           In case any judgment is recovered against the Employer or any
settlement is made of any claim or suit on account of the injury or death of a
Participant, and the total amount which would otherwise have been payable under
the Plan and under any other plan maintained by the Employer is greater than the
amount paid on account of such judgment or settlement, the lesser of (1) the
difference between such two amounts, or (2) the amount which would otherwise
have been payable under this Plan, may in the discretion of the Committee be
distributed to the beneficiaries who would have received benefits under this
Plan.


7.           All benefits provided under the Plan with respect to a Participant
shall be forfeited and cancelled in their entirety if the Participant, without
the consent of the Employer and while employed by the Employer or after
termination of such Employment, becomes associated with, becomes employed by or
renders service to, or owns an interest in any business (other than as a
shareholder with a nonsubstantial interest in such business) that is competitive
with the Employer or with any business with which a subsidiary or affiliated
Company has a substantial interest, as determined by the Employer's Board of
Directors. All benefits provided under the Plan with respect to a Participant
shall be forfeited and cancelled in their entirety if the Participant is
discharged by the Employer for cause or the Participant engages in misconduct in
connection with the Participant's Employment.


8.           Each Employer, the Committee, and the Human Resources Committee of
the SBC Communications Inc.'s Board of Directors is each a named fiduciary as
that term is used in ERISA with respect to the particular duties and
responsibilities herein provided to be allocated to each of them, respectively.


9.           All benefits authorized under the Plan shall be a charge to the
operating expense accounts of the Participant's Employer when and as paid.


10.         The expenses of administering the Plan shall be borne by the
Employers in such proportions as shall be mutually agreed upon by such
Employers.




--------------------------------------------------------------------------------



SBC Communications Inc.




SUPPLEMENTAL HEALTH PLAN


Effective:  January 1, 1987
Revisions Effective:  March 19, 2001


EXECUTIVE HEALTH PLAN




1.  
Purpose.  The Supplemental Health Plan ("Plan") provides Eligible

Employees and their eligible dependents with supplemental medical, dental and
vision benefits.


2.  
Definitions.  For purposes of this Plan, the following words and

phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:


CHAIRMAN.  "Chairman" shall mean the Chairman of the Board of SBC Communications
Inc.


COMMITTEE.  "Committee" shall mean the Human Resources Committee of the Board of
SBC Communications Inc.


ELIGIBLE EMPLOYEE.  "Eligible Employee" shall mean an Officer.


OFFICER.  "Officer" shall mean an individual who is designated by the Chairman
as eligible to participate in the Plan who is an elected officer of SBC or of
any SBC subsidiary (direct or indirect).


RETIREMENT.  "Retirement" shall mean the termination of an Eligible Employee's
employment with SBC or any of its subsidiaries, for reasons other than death, on
or after the earlier of the following dates: (1) the date the Eligible Employee
is Retirement Eligible as such term is defined in the SBC Supplemental
Retirement Income Plan ("SRIP"); or (2) the date the Eligible Employee has
attained one of the following combinations of age and service at termination of
employment on or after April 1, 1997, except as otherwise indicated below:


Net Credited Service                                     Age
10 years or more                                           65 or older
20 years or more                                           55 or older
25 years or more                                           50 or older
30 years or more                                           Any age


With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program ("SBCPBP") upon termination of Employment, the term "Retirement" shall
include such Eligible Employee's termination of employment.


TERMINATION UNDER EPR.  In determining whether an Eligible Employee's
termination of employment under the Enhanced Pension and Retirement Program
("EPR") is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service ("NCS").  If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan ("SRIP") or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


Actual NCS + 5 Years                                  Actual Age + 5 Years
10 years or more                                           65 or older
20 years or more                                           55 or older
25 years or more                                           50 or older
30 years or more                                           Any age


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.


SBC.  "SBC" shall mean SBC Communications Inc.


3           Eligibility.  Each Eligible Employee shall be eligible to
participate in this Plan along with his or her eligible dependents.  Eligible
dependents are those covered under the Eligible Employee's SBC company's basic
managed care medical, dental, and vision care plans ("Basic Plans").


Provisions of this Plan will continue in effect during Retirement for each
Eligible Employee who became an Eligible Employee on or after January 1, 1987
but before January 1, 1999.  Dependent coverage will also continue during the
Retirement period for an Eligible Employee who became an Eligible Employee on or
after January 1, 1987 but before January 1, 1999.  An Eligible Employee who
becomes an Eligible Employee after December 31, 1998 shall not be eligible
hereunder for coverage during Retirement.


Eligible Employees as of October 1, 1998 must elect to continue coverage
effective January 1, 1999 by December 31, 1998.  An Eligible Employee who
becomes an Eligible Employee after October 1, 1998 shall have 90 days after
becoming an Eligible Employee to elect coverage under this Plan.  Coverage will
remain in effect as long as the applicable contribution is paid by the Eligible
Employee.  However, once an Eligible Employee terminates coverage he or she may
not reinstate such coverage.


4.           (a)           Coverage.  Subject to the limitations in this
Section, this Plan provides 100% coverage of all medical, dental and vision
expenses not covered by the Eligible Employee's Basic Plans provided such
expenses for such services would qualify as deductible medical expenses for
federal income tax purposes, whether deducted or not.  Notwithstanding any other
provision of the Plan to the contrary, an employee who first becomes an Eligible
Employee mid-year and who is enrolled in SBC sponsored medical plans other than
his or her company's Basic Plans (e.g., HMO) will be allowed to participate in
the Plan for the remainder of the calendar year along with his or her dependents
who are enrolled in such other SBC sponsored Plans, as if he or she was
participating in his or her company's Basic Plans.  Thereafter, to participate
in the Plan, the Eligible Employee, as well as his or her dependents for whom
coverage is desired under this Plan, must be enrolled in the Basic Plans to have
coverage hereunder.  Expenses incurred by any Eligible Employee or any of his or
her eligible dependents under this Plan shall not exceed $50,000 per year per
individual.  Effective January 1, 1998, expenses incurred by any Eligible
Employee and his or her eligible dependents under this Plan shall not exceed
$100,000 total per Plan year (i.e., January 1 through December 31).  Expenses
covered by the Basic Plans will not be included in these limits.


Claims will be applied against the various health plans in the following order:


(1)           Medicare if participant is eligible for same,
(2)           Group Health Plans,
(3)           CarePlus if elected and applicable,
(4)           Long Term Care Plan if elected and applicable,
(5)           this Plan.


(b)           Substitute Basic Coverage.  Notwithstanding any other provision of
this Plan to the contrary, if upon Retirement, an Eligible Employee is eligible
for coverage under this Plan during Retirement, but not eligible for coverage
under the Basic Plans, this Plan shall provide all medical, dental and vision
expenses as if such Eligible Employee had been eligible for Non-Network coverage
under the Basic Plans (hereinafter, "Substitute Basic Coverage").  Such
Substitute Basic Coverage shall be subject to the same terms and conditions,
including monthly retiree contributions, copays, etc. (if any), as would be
applicable to the Eligible Employees and dependents if provided under the Basic
Plans and shall constitute such Eligible Employee's Basic Plans for all purposes
under this Plan.  The costs of Substitute Basic Coverage (except for any monthly
contributions, copays, etc.) shall be borne by SBC and shall not be included in
the determination of any Eligible Employee's annual Plan contribution amount as
provided in Section 5.


5.           Costs.  Except as provided below in this Section, costs and
expenses incurred in the operation and administration of this Plan will be borne
by SBC; and each subsidiary will be required to reimburse SBC for applicable
costs and expenses attributable to Eligible Employees employed by it:


Effective January 1, 1999, an Eligible Employee electing coverage under the Plan
will pay for coverage under the Plan while in active service.  Such Eligible
Employee's annual contribution amount will be equal to 10% of SBC's actual costs
per Eligible Employee for the prior Plan year.


Effective with respect to a retirement occurring on or after January 1, 1999, an
Eligible Employee who became an Eligible Employee before January 1, 1999 and who
elects retirement coverage under the Plan will pay for coverage under the Plan
during retirement. Such Eligible Employee's annual contribution amount during
retirement will be equal to a percentage of SBC's actual costs per Eligible
Employee for the prior Plan year according to the following:


The contribution percentage to be used shall be the lower of the Annual
Contribution Percentage determined using each Eligible Employee's Age or Years
Until Retirement as of December 31, 1997:


Age
Annual
Contribution
Percentage
OR
Years Until
Retirement
Annual
Contribution
Percentage
if age 55 or older
10%
 
if retirement eligible
10%
if age 50 or older but less
than 55
25%
if not retirement eligible
10% plus 5% for
each whole year* until retirement eligibility(not to exceed 50%)
if less than age 50
50%
   



*in the event an Eligible Employee is less than one whole year from retirement
eligibility, the Annual Contribution Percentage shall be determined as if one
whole year from retirement eligibility


Coverage will remain in effect as long as the applicable contribution is paid by
the Retiree.  However, once a Retiree terminates coverage he or she may not
reinstate such coverage.


6.           Non-Competition.  Notwithstanding any other provision of this Plan,
no coverage shall be provided under this Plan with respect to any Eligible
Employee who shall, without the written consent of SBC, and while employed by
SBC or any subsidiary thereof, or within three (3) years after termination of
employment from SBC or any subsidiary thereof, engage in competition with SBC or
any subsidiary thereof or with any business with which a subsidiary of SBC or an
affiliated company has a substantial interest (collectively referred to herein
as "Employer business").  For purposes of this Plan, engaging in competition
with any Employer business shall mean engaging by Eligible Employee in any
business or activity in the same geographical market where the same or
substantially similar business or activity is being carried on as an Employer
business.  Such term shall not include owning a nonsubstantial publicly traded
interest as a shareholder in a business that competes with an Employer
business.  However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer
business.  Accordingly, coverage shall not be provided under this Plan if,
within the time period and without the written consent specified, Eligible
Employee either engages directly in competitive activity or in any capacity in
any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Eligible Employee takes and regardless of whether or
not the employing company, or the company that Eligible Employee becomes
associated with or renders service to, is itself engaged in direct competition
with an Employer business.


7.           Administration.  Subject to the terms of the Plan, the Chairman
shall establish such rules as are deemed necessary for the proper administration
of the Plan.  SBC will compute a "gross-up" allowance which will be paid to an
Eligible Employee to offset income tax liabilities incurred as a result of
receiving benefits under this Plan.


8.           Amendments and Termination.  This Plan may be modified or
terminated at any time in accordance with the provisions of SBC's Schedule of
Authorizations.






--------------------------------------------------------------------------------



SUPPLEMENTAL HEALTH PLAN ADMINISTRATIVE GUIDELINES




1.  General.  The purpose of these guidelines is to list the procedures to be
followed in administering the Supplemental Health Plan ("SHP").


The Senior Vice President - Human Resources will establish internal procedures
and group insurance policies with health carrier(s) as appropriate to carry out
the provisions of the Plan.


2.  Coverage Considerations.


Eligible Employees:


Coverage is provided only for an Eligible Employee covered by a subsidiary's
basic medical plan ("basic plan"), except as otherwise provided for in Section 4
of the Plan.


Coverage continues during periods of disability and during retirement in certain
circumstances as described in the Plan.  Coverage during such periods shall be
the same as provided to active Eligible Employees.


Coverage for a new Eligible Employee is effective the first day of the month in
which the employee is declared to be eligible to participate in the Plan by the
Chairman.


Coverage will cease on the last day of the month in which one of the following
conditions exist:


      (a)  
Eligible Employee is no longer a participant in the Basic Plan



(b)  termination of Eligible Employee from active service for reasons other than
disability or the retirement of an Eligible Employee who became an Eligible
Employee before January 1, 1999
 
                (c)  death of Eligible Employee (unless surviving dependents
continue coverage under basic plan)
 
                (d)  demotion of Eligible Employee so as to no longer be
eligible to participate in the Plan
 
                (e)  transfer to a subsidiary that will not bear expenses for
the Eligible Employee to participate in the Plan


(f)  Eligible Employee engages in competitive activity


(g)  discontinuance of the Plan by SBC or a subsidiary




Dependents:


Coverage is provided for dependents of a covered Eligible Employee if the
dependents are covered by the basic plan.


If coverage for a dependent ceases under the basic plan, coverage under this
Plan will cease with the same effective date.


If coverage for the Eligible Employee under this Plan ceases for any reason,
dependent coverage will cease with the same effective date except where employee
coverage ceases due to death of the Eligible Employee, the Plan will continue in
effect for surviving dependents as long as the dependents are covered under the
basic plan (through automatic coverage or through payment of basic premiums) and
are paying any applicable premiums under this Plan.


3.  Enrollment.  Upon approval as an Eligible Employee, enrollment in the basic
plan and payment of any applicable premium under this Plan, the Eligible
Employee and current dependents (provided they are also enrolled in the basic
plan) shall be covered under the Plan.  The Executive Compensation
Administration (ECA) contact will forward a portfolio to the Eligible Employee
including the following:


(a)           Blank claim forms (5 to 10 copies)


(b)           Blue return envelopes (5 to 10)


(c)   Filing instructions


(d)   Cards with Eligible Employee's name imprinted (for use for Eligible
Employee, spouse, and eligible dependents)


As a matter of convenience for the Eligible Employee, the ECA contact will
advise the appropriate payroll office regarding the enrollment and withholding
of basic coverage premiums for class II or sponsored dependents not already
enrolled in the basic plan.  The premium paid for dependents is at the rate
specified for basic coverage only.  There is no additional premium to be paid
for SHP coverage for the dependent. Withholding of dependent basic premiums for
retired Eligible Employees, where applicable, shall be handled in the same
manner as other withholding arrangements for retired executives.


Each month, the ECA contact will provide the SHP carrier and subsidiary benefit
administration groups with a list of Eligible Employees currently enrolled in
the Plan.  The ECA contact will provide updated dependent information to the
carrier whenever new or revised Dependent Enrollment Forms are received from
Eligible Employees.


4.  Eligible Charges.  Charges for medical care will be eligible under this Plan
if they are also eligible medical expenses as defined in the Internal Revenue
Code.  In general, medical expenses are defined to include any amounts paid for
the diagnosis, cure, mitigation, treatment or prevention of disease or for the
purpose of affecting any structure or function of the body, and transportation
for and essential to medical care.  Amounts paid for illegal operations or
treatments are not eligible medical expenses.  In addition, expenses incurred
which are merely beneficial to the general health of an individual are also not
considered eligible medical expenses unless they are for the primary purpose of
curing a particular disease or ailment and prescribed by a doctor.


Eligible Employees are encouraged to use basic plan cost management features,
including pre-certification, continued stay, second surgical opinion and
designation of Primary Care Physician.  Use of these features is optional for
Eligible Employees.


5.  Annual Limits.  The annual limits for charges which will be paid under the
Plan are specified in the Plan.  Expenses incurred under provisions of basic
medical, dental and vision plans are not counted against the Plan's limits.  The
Plan's limits apply to the following eligible charges:


(a)           Medical expenses not paid under a basic medical expense plan
(deductibles, co-pay amounts, excluded charges, etc., but not premiums to enroll
dependents in the basic plan); plus


(b)           Dental expenses not paid under basic dental plan (deductibles,
co-pay amounts, excluded charges etc., but not premiums to enroll dependents in
the basic plan); plus


(c)   All vision expenses not covered by basic vision plan, but not premiums to
enroll dependents in the basic plan.


When an Eligible Employee or dependent or the Eligible Employee's family
exhausts annual coverage, the Eligible Employee will be notified by the carrier.


6.           Claims Processing.  Eligible Employees or their Providers (Doctors,
Hospitals, etc.) should submit all basic medical, dental and vision plan and SHP
claims to the SHP carrier (UnitedHealthcare).  In no case should claims be
submitted for processing under the procedures of the basic medical, dental and
vision plans.  UnitedHealthcare will coordinate processing for both basic and
SHP claims to reduce administrative efforts for Eligible Employees.  Retired
Eligible Employees who are eligible for coverage under the Plan and who are
eligible for Medicare should file with Medicare first. See Medicare Section
below.


To submit a claim, Eligible Employees or their Providers should use a claim form
(see Attachment 1) and one of the blue envelopes provided in the enrollment
portfolio.  Documentation of service provided should be attached to the claim
form.  Additional forms and envelopes are available from the carrier.


The carrier will receive completed forms, verify participation and make payment
to the Eligible Employee or to the Provider as appropriate.  The Explanation of
Benefits statement will be forwarded to the Eligible Employee when payments are
made.


Medical and Dental Claims.  The carrier will allocate claim charges to either
basic medical or dental plan coverage, SHP coverage or non-covered charges.  The
Eligible Employee or the Eligible Employee's Provider will be reimbursed for all
charges except those not eligible under either a basic medical or dental plan or
SHP.  The carrier will use the separation of charges between plans to produce
reports and to track against annual limits.


Vision Claims.  The carrier will allocate claim charges to either basic vision
plan coverage, SHP coverage or non-covered charges.  The Eligible Employee or
the Eligible Employee's Provider will be reimbursed for all charges except those
not eligible under either a basic vision plan or SHP.  The carrier will use the
separation of charges between plans to produce reports and to track against
annual limits.  Eligible Employees should not submit vision claims to carriers
other than the SHP carrier.


Medicare.  Any retired Eligible Employee eligible for coverage under the Plan or
his or her dependents any of whom are eligible for Medicare shall file claims
with Medicare first.  Expenses not reimbursed by Medicare should then be filed
with UnitedHealthcare using the Supplemental Health Plan Claim Form.


Coordination by Administrators.  The ECA contact will instruct claims
administrators for basic plans (vision, dental, medical) to forward all Eligible
Employee claims to the SHP carrier for processing.


Release of Information.  If requested by a Provider, it will be necessary for
the Eligible Employee to sign a form to authorize the carrier to obtain
additional information from a Provider.  In those cases, the carrier will
forward an information release form directly to the Eligible Employee.


7.           I. D. Cards.  Each enrollment portfolio includes I.D. cards which
should be signed on the back by the Eligible Employee except for the Eligible
Employee's spouses card which should be signed by the spouse.  The dependent's
name will be shown on the dependent's card.


Blank cards can be obtained from the carrier and imprinted locally by the ECA
Group.


Each card will contain a carrier telephone number dedicated to the SHP.  This
number is also on the claim forms.


8.           Prescriptions.  Participants in the SHP should use the Mail Service
Prescription Drug Program or purchase prescriptions from a pharmacy, as
appropriate.  The Eligible Employee should attach his/her receipt for any amount
not covered by the basic Plan to a claim form, and forward to the carrier for
full reimbursement.  Only prescription medicines are eligible for
reimbursement.  Over-the-counter medicines (cold tablets, aspirin, etc.) and
hygienic supplies (contact lens solution, eye drops, etc.) are not covered under
the plan.


9.           Billing.  The carrier will issue insurance premium bills at the
beginning of each quarter to the following SBC entities:
 
        (a)  SBC ECA Group (for corporate staff Eligible Employees)


(b)  Each subsidiary's Human Resources/Personal Administration Group (for
subsidiary Eligible Employees).


Quarterly payments are due to the carrier by the end of the first month in the
quarter.


Bills will provide sufficient detail to show the following:


(a)  
Amounts above that allocated to basic medical, dental and vision plans

(b)  
SHP premiums

(c)  
Other SHP charges/credits

(d)  
SBC code

(e)  
State code

      (f)  Individual bills for each Eligible Employee as requested by the
employing subsidiary.


10.           Reports.  The carrier will issue quarterly reports to the SBC ECA
contact.  These will include claim-to-premium reconciliation data for use in
forecasting end-of-year true-ups and determining whether or not accruals will be
required.


11.           Accruals.  If claim-to premium reconciliation data indicates
claims are significantly exceeding premiums during a quarter, accruals should be
considered during the year.  At the end of the year, an accrual is generally
required unless a year-end true-up bill is not expected.


12.           Taxes.  If receipt of coverage/benefits under this Plan results in
taxable income, an Eligible Employee's income will be grossed-up.




--------------------------------------------------------------------------------



EXHIBIT C




Cingular Wireless SBC Executive Transition Plan


CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION SUPPLEMENTAL RETIREMENT INCOME PLAN (SRIP)




1.  Section 1.  "Purpose" shall be restated as follows:  "The purpose of the
Cingular Wireless SBC Executive Transition Supplemental Retirement Income Plan
is provide eligible employees with retirement benefits to supplement benefits
payable pursuant to Cingular's qualified pension plan. The Cingular Wireless SBC
Executive Transition Supplemental Retirement Income Plan is intended as a follow
on and continuation of the SBC Supplemental Retirement Income Plan, as such Plan
was in effect as of October 28, 2001.  The terms of the SBC Supplemental
Retirement Income Plan in effect on October 28, 2001, except as herein amended,
are incorporated by reference and made a part of the Plan."


2.           Any reference to SBC shall be deemed to reference Cingular Wireless
LLC.  Any reference to the SBC Pension Benefit Plan - Nonbargained Program
("SBCPBP") shall be deemed to reference to the Cingular Wireless Pension Plan.


3.           The Plan shall be administered by the Senior Vice President - Human
Resources of the Employer and any individual or committee he designates to act
on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 6.5, the Senior Vice President - Human Resources
shall be authorized to modify or terminate the plan at any time.


4.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC executives who (a) previously participated in the
SBC SRIP, (b) were contributed to Cingular Wireless as part of the formation of
Cingular Wireless on or before December 31, 2001, and (c) are specifically
identified on Appendix B, hereto.  No other Cingular Wireless employees are
eligible to participate in or receive benefits from the Cingular Wireless SRIP.


5.           Freeze of Benefit Accruals.  Participants will continue to
accrue  benefits under the Cingular Wireless SRIP until the earlier of (i)
December 31, 2006, (ii) the termination of their employment; and (iii) the
termination of Cingular Wireless SRIP or other cessation of benefit accruals
under Cingular Wireless SRIP.


6.           The term "Retirement Eligible" shall be restated as
follows:  "Retirement Eligible or Retirement Eligibility means that a
Participant has attained age 55; provided, however, if the Participant is, or
has been within the one year period immediately preceding the relevant date, an
Officer with 30 or more Years of Service and has not attained age 55, he shall
be deemed to be Retirement Eligible. Note:  Any reference in any other Cingular
Wireless plan to a person being eligible to retire with an immediate pension
pursuant to the Cingular SRIP shall be interpreted as having the same meaning as
the term Retirement Eligible."


7.           Section 7.5 is amended to insert Georgia in the place of Texas.




--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION PENSION MAKE UP PLAN




1.           Section 1 shall be amended as follows:  "The purpose of the
Cingular Wireless SBC Executive Transition Pension Make Up Plan is to recognize,
for pension computation purposes, certain compensation being excluded in the
determination of retirement benefits under Cingular's qualified Cingular
Wireless Pension Plan or other qualified pension plan(s) of any subsidiary of
Cingular Wireless LLC.  The Cingular Wireless SBC Executive Transition Pension
Make Up Plan is intended as a follow on and continuation of the SBC Pension Make
Up #1 Plan, as such Plan was in effect as of October 28, 2001.  The terms of SBC
Pension Make Up #1 Plan in effect on October 28, 2001, except as herein amended,
are incorporated by reference and made a part of the Plan."


2.           Any reference to SBC shall be deemed to reference Cingular Wireless
LLC. Any reference to the SBC Pension Benefit Plan - Nonbargained Program
("SBCPBP") shall be deemed a reference to the Cingular Wireless Pension
Plan.  Any reference to the SBC Communications Inc. Supplemental Retirement
Income Plan ("SRIP") shall be deemed to reference to the Cingular Wireless SBC
Executive Transition Supplemental Retirement Income Plan.  Any reference to the
SBC STIP shall be a reference to the comparable Cingular Wireless plan.  Any
reference to the SBC TEAM award shall be a reference to the comparable Cingular
Wireless plan.


3.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC employees who (a) were contributed to Cingular
Wireless as part of the formation of Cingular Wireless on or before December 31,
2001, (b) had an accrued benefit under the SBC Pension Make Up #1 Plan as of
December 31, 2002, and (c) otherwise meet the eligibility requirements of
Section 3 of the Plan.  No other Cingular Wireless employees are eligible to
participate in or receive benefits from the Cingular Wireless SBC Executive
Transition Pension Make Up.


4.           Section 4 is amended to delete any reference to the SBC Mid Career
Hire Plan.  In addition, Section 4, Paragraph 8 is deleted in its entirety to
eliminate installment payments when the lump sum payment option is elected in
the Cingular Wireless Pension Plan.


5.           The Plan shall be administered by the Senior Vice President - Human
Resources of the Employer and any individual or committee he designates to act
on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 13, the Senior Vice President - Human Resources
shall be authorized to modify or terminate the plan at any time.


6.           Freeze of Benefit Accruals.  Participants will continue to accrue
benefits under the Plan until the earlier of (i) December 31, 2006, (ii) the
termination of their employment; and (iii) the termination of the Plan or other
cessation of benefit accruals under the Plan.


7.           Section 12 is amended to insert Georgia in the place of Texas.


--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION LIFE INSURANCE PLAN




1.           Section 1.  "Purpose" shall be restated as follows:  "The purpose
of the Cingular Wireless SBC Executive Transition Life Insurance Plan is to
allow for provision of additional survivor benefits for Eligible Employees.  The
Cingular Wireless SBC Executive Transition Life Insurance Plan is intended as a
follow on and continuation of the SBC Supplemental Life Insurance Plan, as such
Plan was in effect as of October 28, 2001.  The terms of the SBC Life Insurance
Plan in effect on October 28, 2001, except as herein amended, are incorporated
by reference and made a part of the Plan."


2.           All references in the Plan to SBC or SBC Communications, Inc. shall
be deemed to be a reference to Cingular Wireless LLC.


3.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC executives who (a) were eligible to participate in
the SBC Supplemental Life Insurance Plan, (b) were contributed to Cingular
Wireless as part of the formation of Cingular Wireless on or before December 31,
2001, and (c) are specifically identified on Appendix B, hereto.  No other
Cingular Wireless employees are eligible to participate in or receive benefits
from the Cingular Wireless SLIP.


4.           The Plan shall be administered by the Senior Vice President - Human
Resources of the Employer and any individual or committee he designates to act
on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 18, the Senior Vice President - Human Resources
shall be authorized to modify or terminate the plan at any time.


5.           Coverage levels will be based on existing coverage levels and
employee titles in effect at the employee's contribution to Cingular Wireless.
Where coverages are based on a multiplier of eligible salary, coverages will
automatically continue to increase.


6.           Section 4 - Alternate Death Benefit is amended as follows:  delete
last sentence of paragraph two and delete paragraph 3 in its entirety, to
eliminate reference to benefits payable under the SBC Pension Benefit Plan -
Nonbargained Program.


7.           Section 15 is amended to insert Georgia in the place of Texas.


8.           Any references to the Board of Directors of SBC Communications,
Inc. shall be deemed to be a reference to the Board of Directors/Strategic
Review Committee of Cingular Wireless Corporation.






--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE TRANSITION SALARY
AND INCENTIVE AWARD DEFERRAL PLAN (SIAD)


1.           Article 1 -- "Statement of Purpose" shall be restated as follows:
"The purpose of the Cingular Wireless SBC Executive Transition Salary and
Incentive Award Deferral Plan is provide a select group of management employees
consisting of eligible employees with a means of deferring the receipt of
income.  The Cingular Wireless SBC Executive Transition Salary and Incentive
Award Deferral Plan is intended as a follow on and continuation of the SBC
Salary and Incentive Award Deferral Plan, as such Plan was in effect as of
October 28, 2001.  The terms of the Salary and Incentive Award Deferral Plan in
effect on October 28, 2001, except as herein amended, are incorporated by
reference and made a part of the Plan."


2.           Any reference to SBC Communications Inc. shall be deemed to
reference Cingular Wireless LLC.  Any reference to SBC shall be deemed to
reference Cingular Wireless.  Any reference to the SBC Pension Benefit Plan -
Nonbargained Program ("SBCPBP") shall be deemed to reference to the Cingular
Wireless Pension Plan.


3.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC executives who (a) previously participated in the
SBC SIAD, (b) were contributed to Cingular Wireless as part of the formation of
Cingular Wireless on or before December 31, 2001, and (c) are specifically
identified on Appendix B, hereto.  No other Cingular Wireless employees are
eligible to participate in or receive benefits from the Cingular Wireless
SIAD.  With respect to Article 4 -- Contributions, no additional contributions
will be allowed under the Cingular Wireless SBC Executive Transition Salary and
Incentive Award Deferral Plan.  Distributions pursuant to Article 5 will be
based on contributions made prior to October 28, 2001 plus accrued interest
determined in accordance with Section 4.2(b).


4.           The reference to "Chairman" under Article 2 -- Definitions is
deleted, as is any reference to Chairman throughout the plan.


5.           "Employer" means Cingular Wireless LLC and any subsidiary or
affiliate of Cingular Wireless LLC that is authorized by Cingular Wireless to
participate in the Plan.


6.           "Incentive Award" is amended to insert "the short term or long term
award payable by Cingular" in place of the awards payable under specified SBC
plans.


7.           The definition of "Termination Under EPR" within Article 2 --
Definitions is deleted in its entirety.


8.           The Plan shall be administered by the Senior Vice President --
Human Resources of the Employer and any individual or committee he designates to
act on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 7.2, the Senior Vice President -- Human
Resources shall be authorized to modify or terminate the plan at any time.


9.           Section 8.10 is amended to insert Georgia in the place of Texas.


--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION LONG TERM DISABILITY PLAN




1.           Section 1.1  "Plan" shall be mean:  The Cingular Wireless SBC
Executive Transition Long Term Disability Plan.  The purpose of this plan is to
provide supplemental disability coverage to the group disability plan.  The
Cingular Wireless SBC Executive Transition Long Term Disability Plan is intended
as a follow on and continuation of the SBC Senior Management Long Term
Disability Plan, as such Plan was in effect as of October 28, 2001.  The terms
of the SBC Senior Management Long Term Disability Plan in effect on October 28,
2001, except as herein amended, are incorporated by reference and made a part of
the Plan.


2.           Any reference to SBC Communications Inc. shall be deemed to
reference Cingular Wireless LLC.  Any reference to SBC shall be deemed to
reference Cingular Wireless.  Any reference to the SBC Pension Benefit Plan --
Nonbargained Program ("SBCPBP") shall be deemed to reference to the Cingular
Wireless Pension Plan.


3.           Section 1.2  Employer shall mean Cingular Wireless or any of its
subsidiaries or affiliates, which participate in the Plan.


4.           Section 1.4  Disability Benefit Plan shall mean the Disability
Program of the Cingular Wireless Health and Welfare Benefits Plan for
Nonbargained Employees.




--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION LONG TERM DISABILITY PLAN




1.           Section 1.1  "Plan" shall be mean:  The Cingular Wireless SBC
Executive Transition Long Term Disability Plan.  The purpose of this plan is to
provide supplemental disability coverage to the group disability plan.  The
Cingular Wireless SBC Executive Transition Long Term Disability Plan is intended
as a follow on and continuation of the SBC Senior Management Long Term
Disability Plan, as such Plan was in effect as of October 28, 2001.  The terms
of the SBC Senior Management Long Term Disability Plan in effect on October 28,
2001, except as herein amended, are incorporated by reference and made a part of
the Plan.


2.           Any reference to SBC Communications Inc. shall be deemed to
reference Cingular Wireless LLC.  Any reference to SBC shall be deemed to
reference Cingular Wireless.  Any reference to the SBC Pension Benefit Plan -
Nonbargained Program ("SBCPBP") shall be deemed to reference to the Cingular
Wireless Pension Plan.


3.           Section 1.2  Employer shall mean Cingular Wireless or any of its
subsidiaries or affiliates, which participate in the Plan.


4.           Section 1.4  Disability Benefit Plan shall mean the Disability
Program of the Cingular Wireless Health and Welfare Benefits Plan for
Nonbargained Employees.


5.           Section 1.5  Mid-Career Pension Plan shall be deleted in its
entirety.  Any reference to this plan shall be deleted.


6.           Section 1.6  Short Term Plan shall mean short term incentive awards
granted under the comparable Cingular Wireless plan, if any.


7.           Section 1.7  Committee shall be amended to delete the last sentence
in its entirety.


8.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC executives who (a) previously participated in the
SBC Senior Management Long Term Disability Plan, (b) were contributed to
Cingular Wireless as part of the formation of Cingular Wireless on or before
December 31, 2001, and (c) are specifically identified on Appendix B,
hereto.  No other Cingular Wireless employees are eligible to participate in or
receive benefits from the Cingular Wireless SBC Executive Transition Long Term
Disability Plan.


9.           Section 1.8(b) shall be deleted in its entirety. Any reference to
this plan shall be deleted.


10.           Section 1.10 Annual Basic Pay shall be amended insert the Cingular
Wireless Cash Deferral Plan in the place of the Senior Management Deferred
compensation Plan and to replace the SBC Communications Inc. Long Term Incentive
Plan with the comparable Cingular Wireless plan, if any.


11.           Section 2.1(a) shall be amended to insert "first twenty-six week
period" in the place of "first fifty-two week period."


12.           Section 2.1(b) shall be amended to insert "first twenty-six week
period" in the place of "first fifty-two week period."


13.           Section 2.4(b) The Board of Directors shall mean the Cingular
Wireless Board of Directors.


14.           Section 4 Medical Expense Benefits shall be amended to insert the
Medical Program of the Cingular Wireless Health and Welfare Benefits Plan for
Nonbargained Employees and the Dental Program of the Cingular Wireless Health
and Welfare Benefits Plan for Nonbargained Employees in place of the SBC
Communications Inc. Medical Expense Plan and Dental Expense Plan, respectively.


15.           The Plan shall be administered by the Senior Vice President -
Human Resources of the Employer and any individual or committee he designates to
act on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 6.3, the Senior Vice President - Human Resources
shall be authorized to modify or terminate the plan at any time.




--------------------------------------------------------------------------------



CINGULAR WIRELESS SBC EXECUTIVE
TRANSITION EXECUTIVE HEALTH PLAN




1.           Section 1 Purpose shall be amended as follows:  "The purpose of the
Cingular Wireless SBC Executive Transition Executive Health Plan is to provide
eligible employees and their eligible dependents with supplemental medical,
dental and vision benefits.  The Cingular Wireless SBC Executive Transition
Executive Health Plan is intended as a follow on and continuation of the SBC
Executive Health Plan, as such Plan was in effect as of October 28, 2001.  The
terms of the SBC Executive Health Plan in effect on October 28, 2001, except as
herein amended, are incorporated by reference and made a part of the Plan."


2.           Any reference to SBC shall be deemed to reference Cingular Wireless
LLC.  Any reference to the SBC Pension Benefit Plan - Nonbargained Program
("SBCPBP") shall be deemed a reference to the Cingular Wireless Pension
Plan.  Any reference to the SBC Communications Inc. Supplemental Retirement
Income Plan ("SRIP") shall be deemed to reference to the Cingular Wireless SBC
Executive Transition Supplemental Retirement Income Plan.


3.           Eligibility and Participation.  Participation in the plan shall be
limited to those former SBC executives who (a) previously participated in the
SBC Executive Health Plan, (b) were contributed to Cingular Wireless as part of
the formation of Cingular Wireless on or before December 31, 2001, and (c) are
specifically identified on Appendix B, hereto.  No other Cingular Wireless
employees are eligible to participate in or receive benefits from the Cingular
Wireless SBC Executive Transition Executive Health Plan.


4.           Chairman shall mean the Senior Vice President - Human Resources.


5.           Committee shall mean the Cingular Wireless Benefits Committee as
designated by the Senior Vice President - Human Resources.


6.           Section 2 Termination Under EPR is deleted in its entirety.


7.           The Plan shall be administered by the Senior Vice President - Human
Resources of the Employer and any individual or committee he designates to act
on his behalf with respect to any or all of his responsibilities
hereunder.  Pursuant to Section 8, the Senior Vice President - Human Resources
shall be authorized to modify or terminate the plan at any time.
